Asfiled with the Securities and Exchange Commission on January 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21167 NEUBERGER BERMAN CALIFORNIA INTERMEDIATE MUNICIPAL FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman California Intermediate Municipal Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Report to Stockholders. Neuberger Berman Intermediate Municipal Closed-End Funds Neuberger Berman California Intermediate Municipal Fund Inc. Neuberger Berman Intermediate Municipal Fund Inc. Neuberger Berman New York Intermediate Municipal Fund Inc. Annual Report October 31, 2013 Contents PRESIDENT'S LETTER 1 PORTFOLIO COMMENTARIES California Intermediate Municipal Fund Inc. 2 Intermediate Municipal Fund Inc. 2 New York Intermediate Municipal Fund Inc. 2 SCHEDULES OF INVESTMENTS California Intermediate Municipal Fund Inc. 6 Intermediate Municipal Fund Inc. 10 New York Intermediate Municipal Fund Inc. 18 FINANCIAL STATEMENTS 25 FINANCIAL HIGHLIGHTS/PER SHARE DATA California Intermediate Municipal Fund Inc. 36 Intermediate Municipal Fund Inc. 37 New York Intermediate Municipal Fund Inc. 38 Report of Independent Registered Public Accounting Firm 40 Distribution Reinvestment Plan for each Fund 41 Directory 44 Directors and Officers 45 Proxy Voting Policies and Procedures 53 Quarterly Portfolio Schedule 53 Notice to Shareholders 53 Report of Votes of Shareholders 54 Board Consideration of the Management and Sub-Advisory Agreements 55 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund names in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2013 Neuberger Berman Management LLC. All rights reserved. President's Letter Dear Shareholder, I am pleased to present this annual report for the Neuberger Berman Intermediate Municipal Closed-End Funds for the 12 months ended October 31, 2013. The report includes portfolio commentaries, listings of the Funds' investments and their audited financial statements for the reporting period. Each Fund's investment objective is to provide a high level of current income exempt from regular federal income tax and, for each state-specific Fund, a high level of current income exempt from that state's personal income taxes (and, in the case of the New York Fund, New York City personal income tax). We maintain a conservative investment philosophy and disciplined investment process in an effort to provide you with superior tax-exempt current income over the long term with less volatility and risk. Thank you for your confidence in the Funds. We will continue to do our best to earn your trust in the years to come. Sincerely, ROBERT CONTI PRESIDENT AND CEO NEUBERGER BERMAN CALIFORNIA INTERMEDIATE MUNICIPAL FUND INC. NEUBERGER BERMAN INTERMEDIATE MUNICIPAL FUND INC. NEUBERGER BERMAN NEW YORK INTERMEDIATE MUNICIPAL FUND INC. 1 Neuberger Berman Intermediate Municipal Closed-End Funds Portfolio Commentaries (Unaudited) For the 12 months ended October 31, 2013, on a net asset value (NAV) basis, all three of the Neuberger Berman Intermediate Municipal Closed-End Funds posted negative returns and underperformed their benchmark, the Barclays 10-Year Municipal Bond Index. The California Intermediate Municipal Fund, Intermediate Municipal Fund and New York Intermediate Municipal Fund posted -3.65%, -3.59% and -3.50% total returns, respectively, whereas the benchmark generated a -0.81% return. The use of leverage (typically a performance enhancer in up markets and a detractor during market retreats) detracted from performance given the weakness in the municipal market during the reporting period. The municipal market was volatile at times during the 12-month period. This was triggered by a number of factors, including uncertainties surrounding the tax-favored status of municipal bonds amid the fiscal cliff negotiations, expectations for shifting Federal Reserve (the Fed) monetary policy and rising Treasury yields. Investor sentiment was also challenged given concerns regarding the potential fallout from Detroit's bankruptcy. However, the municipal market rallied sharply following the Fed's decision to not begin tapering its asset purchases, which was announced after its September 18, 2013 meeting. All told, the overall municipal market posted a negative return for the reporting period. Based on the steepness of the municipal yield curve and our desire to increase income, we maintained long durations for the Funds during the period. Overall, having durations that were longer than the index detracted from performance as rates moved higher. In terms of the Funds' yield curve positioning, we maintained a barbell approach (investing in shorter and longer maturities). In contrast, the Funds' benchmark is concentrated in the eight- to 12-year portion of the curve. Given the outperformance of the intermediate portion of the curve, the Funds' barbell approach detracted from relative results. The Funds maintained a lower quality bias than that of the benchmark as we sought to generate incremental yield. This was a negative for results given the underperformance of lower-quality bonds during the reporting period. In addition, having on overweight to Puerto Rico was not rewarded as it generated weak results. From a security selection perspective, we opportunistically purchased a number of municipal bonds we believed to be attractively valued for the Funds during the summer sell-off. This was additive for results as the municipal market rallied in September and October of 2013. We have a fairly positive outlook for the municipal market. The municipal yield curve is steep from a historical perspective. In addition, as the economy has been gaining some traction, we believe the trend of rising state tax revenues could remain in place, helping to strengthen state balance sheets. Should the real estate market show further improvement, local tax revenues, which have been challenged, could increase as well. We are also cautiously optimistic for the technical backdrop (supply/demand). Retail demand for municipal securities was weak during the second half of the reporting period. Given higher tax rates and attractive valuations versus equal-duration Treasuries, we're anticipating somewhat better demand for this asset class going forward. At the same time, we anticipate that supply will moderate in 2014 given less refinancing activity, a major driver of new municipal issuance in recent years. Despite these positives, we believe there are several risks. News about Detroit's bankruptcy, credit issues in Puerto Rico and the likelihood of other municipal downgrades could negatively impact retail demand and put pressure on the market. While we anticipate the Fed will remain largely accommodative and not rush the taper of its asset purchases, in our opinion it's reasonable to assume that rates will move moderately higher in 2014. This, too, could be a headwind for the municipal market. Sincerely, JAMES L. ISELIN AND S. BLAKE MILLER PORTFOLIO CO-MANAGERS The composition, industries and holdings of each Fund are subject to change. The opinions expressed are those of the Funds' portfolio managers. The opinions are as of the date of this report and are subject to change without notice. The value of securities owned by the Funds, as well as the market value of Fund shares, may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Funds; conditions affecting the general economy; overall market changes; local, regional, national or global political, social or economic instability; regulatory or legislative developments; price and interest rate fluctuations, including those resulting from changes in central bank policies; and changes in investor sentiment. 2 TICKER SYMBOLS California Intermediate Municipal Fund NBW Intermediate Municipal Fund NBH New York Intermediate Municipal Fund NBO CALIFORNIA INTERMEDIATE MUNICIPAL FUND PORTFOLIO BY STATE AND TERRITORY (as a % of Total Investments) California 83.4 % Florida 0.4 Guam 2.2 Illinois 0.8 Massachusetts 0.7 Nevada 0.8 New Jersey 0.5 North Carolina 0.5 Pennsylvania 1.4 Puerto Rico 7.7 Tennessee 0.4 Texas 1.2 Total 100 % NEW YORK INTERMEDIATE MUNICIPAL FUND PORTFOLIO BY STATE AND TERRITORY (as a % of Total Investments) California 3.1 % Guam 2.4 Illinois 0.5 Massachusetts 0.9 Nevada 0.9 New York 84.2 Pennsylvania 1.6 Puerto Rico 4.6 Utah 0.1 Other 1.7 Total 100 % PERFORMANCE HIGHLIGHTS1 Inception Average Annual Total Return Ended 10/31/2013 At NAV2 Date 1 Year 5 Years 10 Years Life of Fund California Intermediate Municipal Fund 09/24/2002 -3.65 % 7.95 % 5.59 % 5.56 % Intermediate Municipal Fund 09/24/2002 -3.59 % 8.15 % 5.74 % 5.76 % New York Intermediate Municipal Fund 09/24/2002 -3.50 % 7.21 % 5.06 % 5.12 % At Market Price3 California Intermediate Municipal Fund 09/24/2002 -9.60 % 11.85 % 6.49 % 4.99 % Intermediate Municipal Fund 09/24/2002 -9.19 % 11.15 % 6.26 % 5.03 % New York Intermediate Municipal Fund 09/24/2002 -12.82 % 10.04 % 5.34 % 4.17 % Index Barclays 10-Year Municipal Bond Index4 -0.81 % 6.77 % 4.96 % 4.75 % Closed-end funds, unlike open-end funds, are not continually offered. Generally, there is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the sale of Fund shares. The investment return and market price will fluctuate and common shares may trade at prices below NAV. Fund common shares, when sold, may be worth more or less than their original cost. Returns would have been lower if Neuberger Berman Management LLC ("Management") had not waived a portion of its investment management fees during certain of the periods shown. Please see Note B in the Notes to Financial Statements for specific information regarding fee waiver arrangements. INTERMEDIATE MUNICIPAL FUND PORTFOLIO BY STATE AND TERRITORY (as a % of Total Investments) Alabama 0.8 % Arizona 5.3 California 17.0 Colorado 1.8 Connecticut 0.3 District of Columbia 1.7 Florida 3.0 Guam 1.6 Hawaii 1.7 Illinois 11.0 Indiana 3.2 Iowa 3.6 Kansas 0.1 Louisiana 0.7 Maine 0.5 Maryland 0.5 Massachusetts 5.4 Michigan 0.5 Minnesota 1.6 Mississippi 2.7 Missouri 1.5 Nevada 1.2 % New Hampshire 0.6 New Jersey 3.2 New York 5.1 North Carolina 2.3 Ohio 0.5 Oregon 0.1 Pennsylvania 3.0 Puerto Rico 1.7 Rhode Island 1.8 Tennessee 1.2 Texas 5.4 Utah 1.3 Vermont 1.2 Virginia 0.4 Washington 2.6 West Virginia 0.3 Wisconsin 2.6 Other 1.0 Total 100 % 3 Endnotes 1A portion of each Fund's income may be a tax preference item for purposes of the federal alternative minimum tax for certain shareholders. 2Returns based on the NAV of each Fund. 3Returns based on the market price of Fund shares on the NYSE MKT. 4Please see "Description of Index" starting on page 5 for a description of the index. For more complete information on any of the Neuberger Berman Intermediate Municipal Closed-End Funds, call Management at (800) 877-9700, or visit our website at www.nb.com. 4 Description of Index Barclays 10-Year Municipal Bond Index: An unmanaged index that is the 10-year (8-12) component of the Barclays Municipal Bond Index, which is a rules-based, market-value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be rated investment-grade, have an outstanding par value of at least $7 million and be issued as part of a transaction of at least $75 million. The bonds must be fixed rate, have a dated-date after December 31, 1990, and be at least one year from their maturity date. Remarketed issues, taxable municipal bonds, bonds with floating rates, and derivatives, are excluded from the benchmark. Please note that the index does not take into account any fees and expenses or any tax consequences of investing in individual securities that it tracks and that individuals cannot invest directly in any index. Data about the performance of this index is prepared or obtained by Management and include reinvestment of all income dividends and other distributions, if any. The Funds may invest in securities not included in the above described index and/or invest in all securities included in the index. 5 Schedule of Investments California Intermediate Municipal Fund Inc. PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Municipal Notes (171.7%) California (143.1%) $ 400 Abag Fin. Au. Rev. (San Diego Hosp. Assoc.), Ser. 2003-C, 5.13%, due 3/1/18 $ 405 ß 1,500 Bay Area Toll Au. Toll Bridge Rev. (San Francisco Bay Area), Ser. 2012, 5.00%, due 4/1/21 1,803 500 California Ed. Fac. Au. Rev. (Scripps College), Ser. 2007, (National Public Finance Guarantee Corp. Insured), 5.00%, due 11/1/15 534 ß 2,000 California HFA Home Mtge. Rev., Ser. 2006-E, (FGIC Insured), 4.88%, due 2/1/17 2,053 1,000 California HFA Home Mtge. Rev., Ser. 2006-E, (FGIC Insured), 4.95%, due 8/1/26 978 590 California HFA Home Mtge. Rev., Ser. 2007-E, 5.00%, due 2/1/42 610 2,000 California Hlth. Fac. Fin. Au. Rev. (Catholic Healthcare West), Ser. 2004-I, 4.95%, due 7/1/26 Putable 7/1/14 2,060 µß 2,000 California Hlth. Fac. Fin. Au. Rev. (Cedars-Sinai Med. Ctr.), Ser. 2005, 5.00%, due 11/15/21 2,093 ß 1,000 California Hlth. Fac. Fin. Au. Rev. (Children Hosp. Los Angeles), Ser. 2012-A, 5.00%, due 11/15/26 1,029 ß 800 California Infrastructure & Econ. Dev. Bank Rev. (Los Angeles Co. Museum of Natural History Foundation), Ser. 2008-B, (LOC: Wells Fargo Bank N.A.), 0.05%, due 9/1/37 800 µß 1,000 California Infrastructure & Econ. Dev. Bank St. Sch. Fund Lease Rev. (King City Joint Union High Sch. Dist. Fin.), Ser. 2010, 5.13%, due 8/15/24 1,027 500 California Muni. Fin. Au. Ed. Rev. (American Heritage Ed. Foundation Proj.), Ser. 2006-A, 5.00%, due 6/1/16 501 ß 375 California Muni. Fin. Au. Rev. (Biola Univ.), Ser. 2013, 4.00%, due 10/1/25 366 ß 410 California Muni. Fin. Au. Rev. (Biola Univ.), Ser. 2013, 4.00%, due 10/1/26 392 ß 455 California Muni. Fin. Au. Rev. (Biola Univ.), Ser. 2013, 4.00%, due 10/1/27 427 ß 1,040 California Muni. Fin. Au. Rev. (Loma Linda Univ.), Ser. 2007, 5.00%, due 4/1/21 1,102 ß 600 California Muni. Fin. Au. Rev. (Southwestern Law Sch.), Ser. 2011, 6.00%, due 11/1/26 646 ß 555 California St. Dept. of Wtr. Res. Ctr. Valley Proj. Rev. (Wtr. Sys.), Ser. 2012-AN, 5.00%, due 12/1/21 674 2,000 California St. Dept. of Wtr. Res. Supply Rev., Ser. 2010-L, 5.00%, due 5/1/22 2,333 20 California St. G.O., Ser. 2002, 5.00%, due 10/1/17 20 1,500 California St. G.O., Ser. 2012, 5.00%, due 2/1/27 1,641 3,400 California St. G.O. (Kindergarten Univ.), Ser. 2004, (LOC: Citibank N.A.), 0.05%, due 5/1/34 3,400 µ 2,000 California St. Poll. Ctrl. Fin. Au. Wtr. Furnishing Rev., Ser. 2012, 5.00%, due 7/1/27 1,879 ñß 1,095 California St. Pub. Works Board Lease Rev. (California Comm. Colleges), Ser. 2004-B, 5.50%, due 6/1/20 1,121 1,000 California St. Pub. Works Board Lease Rev. (Dept. of Gen. Svc.) (Cap. East End), Ser. 2002-A, (AMBAC Insured), 5.25%, due 12/1/16 1,003 1,000 California St. Var. Purp. G.O., Ser. 2012, 4.00%, due 9/1/21 1,108 420 California Statewide CDA Cert. of Participation Rev. (The Internext Group), Ser. 1999, 5.38%, due 4/1/17 421 ß 1,000 California Statewide CDA Hlth. Fac. Rev. (Adventist Hlth.), Ser. 2005-A, 5.00%, due 3/1/20 1,038 ß 1,110 California Statewide CDA Rev. (California Baptist Univ.), Ser. 2007-A, 5.30%, due 11/1/18 1,131 ß 1,000 California Statewide CDA Rev. (Daughters of Charity Hlth.), Ser. 2005-G, 5.00%, due 7/1/22 1,010 ß 780 California Statewide CDA Rev. (Lancer Ed. Std. Hsg. Proj.), Ser. 2007, 5.40%, due 6/1/17 803 ß 1,255 California Statewide CDA Rev. (Sr. Living So. California Presbyterian Homes), Ser. 2009, 6.25%, due 11/15/19 1,376 ß 1,500 California Statewide CDA Rev. (St. Joseph Hlth. Sys.), Ser. 2000, (National Public Finance Guarantee Corp. Insured), 5.13%, due 7/1/24 1,657 ß 250 California Statewide CDA Rev. (Valley Care Hlth. Sys.), Ser. 2007-A, 4.80%, due 7/15/17 255 ß 1,500 Compton Unified Sch. Dist. Ref. G.O. (Election 2002), Ser. 2006-D, (AMBAC Insured), 0.00%, due 6/1/14 1,484 350 Corona Norco Unified Sch. Dist. Pub. Fin. Au. Sr. Lien Rev., Ser. 2013-A, 5.00%, due 9/1/26 355 560 Corona Norco Unified Sch. Dist. Pub. Fin. Au. Sr. Lien Rev., Ser. 2013-A, 5.00%, due 9/1/27 564 1,365 Daly City Hsg. Dev. Fin. Agcy. Rev. Ref. (Franciscan Mobile Home Park), Ser. 2007-A, 5.00%, due 12/15/21 1,373 ß 1,000 Fresno Unified Sch. Dist. Ref. G.O., Ser. 2002-A, (National Public Finance Guarantee Corp. Insured), 6.00%, due 2/1/17 1,136 2,000 Glendale Redev. Agcy. Tax Allocation Rev. (Central Glendale Redev. Proj.), Ser. 2010, 5.50%, due 12/1/24 2,086 1,000 Imperial Comm. College Dist. G.O. Cap. Appreciation (Election 2010), Ser. 2011-A, (AGM Insured), 0.00%, due 8/1/40 984 h See Notes to Schedule of Investments 6 Schedule of Investments California Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ 1,000 Inglewood Pub. Fin. Au. Ref. Rev., Ser. 2012, 5.00%, due 8/1/18 $ 1,040 150 Irvine Spec. Tax (Comm. Facs. Dist. Number 2005-2), Ser. 2013, 4.00%, due 9/1/23 151 300 Irvine Spec. Tax (Comm. Facs. Dist. Number 2005-2), Ser. 2013, 4.00%, due 9/1/24 298 450 Irvine Spec. Tax (Comm. Facs. Dist. Number 2005-2), Ser. 2013, 4.00%, due 9/1/25 442 645 Irvine Spec. Tax (Comm. Facs. Dist. Number 2005-2), Ser. 2013, 3.50%, due 9/1/26 593 690 Irvine Spec. Tax (Comm. Facs. Dist. Number 2005-2), Ser. 2013, 3.63%, due 9/1/27 629 1,105 Lodi Pub. Fin. Au. Lease Rev., Ser. 2012, 5.25%, due 10/1/26 1,163 930 Long Beach Fin. Au. Rev., Ser. 1992, (AMBAC Insured), 6.00%, due 11/1/17 957 3,900 Los Angeles Co. Metro. Trans. Au. Sales Tax Prop. A First Tier Sr. Rev., Ser. 2012-A, 5.00%, due 7/1/21 4,708 2,000 Los Angeles G.O., Ser. 2012-A, 5.00%, due 9/1/20 2,399 2,000 Los Angeles Muni. Imp. Corp. Lease Ref. Rev. (Real Property), Ser. 2012-C, 5.00%, due 3/1/27 2,164 500 Los Angeles Reg. Arpt. Imp. Corp. Lease Rev. (Laxfuel Corp.), Ser. 2012, 4.50%, due 1/1/27 498 ß 1,070 Mill Valley Sch. Dist. G.O. Cap. Appreciation, Ser. 1994-A, 0.00%, due 8/1/19 895 1,000 Mountain House Pub. Fin. Au. Utils. Sys. Rev., Ser. 2007, 5.00%, due 12/1/22 1,074 500 Northstar Comm. Svcs. Dist. Spec. Tax (Comm. Facs. Dist. Number 1), Ser. 2006, 4.70%, due 9/1/18 474 500 Northstar Comm. Svcs. Dist. Spec. Tax (Comm. Facs. Dist. Number 1), Ser. 2006, 4.75%, due 9/1/19 470 1,490 Oxnard Harbor Dist. Rev., Ser. 2011-B, 4.50%, due 8/1/24 1,496 1,500 Pico Rivera Pub. Fin. Au. Lease Rev., Ser. 2009, 4.75%, due 9/1/25 1,571 525 Riverside Co. Comm. Facs. Dist. Spec. Tax Rev. (Scott Road), Ser. 2013, 4.00%, due 9/1/21 511 600 Riverside Co. Comm. Facs. Dist. Spec. Tax Rev. (Scott Road), Ser. 2013, 5.00%, due 9/1/25 593 1,320 Riverside Co. Trans. Commission Toll Rev. Sr. Lien (Cap. Appreciation), Ser. 2013-B, 0.00%, due 6/1/22 901 1,500 Riverside Co. Trans. Commission Toll Rev. Sr. Lien (Cap. Appreciation), Ser. 2013-B, 0.00%, due 6/1/23 954 440 Roseville Stone Point Comm. Fac. Dist. Number 1 Special Tax Rev., Ser. 2003, 5.70%, due 9/1/17 446 1,000 Sacramento City Fin. Au. Ref. Rev. (Master Lease Prog. Facs.), Ser. 2006-E, (AMBAC Insured), 5.25%, due 12/1/24 1,120 400 Sacramento City Fin. Au. Ref. Rev. (Master Lease Prog. Facs.), Ser. 2006-E, (AMBAC Insured), 5.25%, due 12/1/26 443 2,600 Sacramento Muni. Utils. Dist. Elec. Rev., Ser. 1997-K, (AMBAC Insured), 5.70%, due 7/1/17 3,054 1,350 San Bernardino Comm. College Dist. G.O. (Election 2002), Ser. 2008-A, 6.25%, due 8/1/24 Pre-Refunded 8/1/18 1,679 400 San Diego Pub. Facs. Fin. Au. Lease Rev. (Ballpark), Ser. 2007-A, (AMBAC Insured), 5.25%, due 2/15/19 439 830 San Diego Redev. Agcy. Sub. Parking Rev. (Centre City Redev. Proj.), Ser. 2003-B, 4.80%, due 9/1/15 831 820 San Diego Redev. Agcy. Sub. Parking Rev. (Centre City Redev. Proj.), Ser. 2003-B, 4.90%, due 9/1/16 822 750 San Francisco City & Co. Arpts. Commission Int'l Ref. Rev., Ser. 2009-D2, 3.00%, due 5/1/21 783 1,000 San Francisco City & Co. Arpts. Commission Int'l Ref. Rev., Ser. 2009-C2, 5.00%, due 5/1/21 1,140 2,115 San Francisco City & Co. Redev. Fin. Au. Tax Allocation (San Francisco Redev. Proj.), Ser. 2003-B, (National Public Finance Guarantee Corp. Insured), 5.25%, due 8/1/18 2,119 2,000 San Francisco City & Co. Unified Sch. Dist. Ref. Rev., Ser. 2012, 4.00%, due 6/15/25 2,084 890 San Jose Multi-Family Hsg. Rev. (Fallen Leaves Apts. Proj.), Ser. 2002-J1, (AMBAC Insured), 4.95%, due 12/1/22 893 ß 1,060 San Jose Redev. Agcy. Tax Allocation Ref. (Merged Area Redev. Proj.), Ser. 2006-D, (AMBAC Insured), 5.00%, due 8/1/21 1,103 1,000 San Juan Unified Sch. Dist. G.O., Ser. 2012-C, 4.00%, due 8/1/22 1,090 1,070 San Juan Unified Sch. Dist. G.O., Ser. 2012-C, 4.00%, due 8/1/25 1,133 1,000 San Mateo Union High Sch. Dist. G.O. Cap. Appreciation (Election 2010), Ser. 2011-A, 0.00%, due 9/1/25 560 1,000 San Rafael City High Sch. Dist. G.O. Cap. Appreciation (Election 2002), Ser. 2004-B, (National Public Finance Guarantee Corp. Insured), 0.00%, due 8/1/18 916 1,390 San Rafael Redev. Agcy. Tax Allocation Ref. (Central San Rafael Redev. Proj.), Ser. 2009, (Assured Guaranty Insured), 5.00%, due 12/1/21 1,485 310 Santa Maria Bonita Sch. Dist. Cert. of Participation (New Sch. Construction Proj.), Ser. 2013, (BAM Insured), 3.25%, due 6/1/25 298 575 Santa Maria Bonita Sch. Dist. Cert. of Participation (New Sch. Construction Proj.), Ser. 2013, (BAM Insured), 3.50%, due 6/1/26 551 325 Santa Maria Bonita Sch. Dist. Cert. of Participation (New Sch. Construction Proj.), Ser. 2013, (BAM Insured), 3.50%, due 6/1/27 301 270 Santa Maria Bonita Sch. Dist. Cert. of Participation (New Sch. Construction Proj.), Ser. 2013, (BAM Insured), 3.50%, due 6/1/28 239 1,000 Santa Monica-Malibu Unified Sch. Dist. Ref. G.O., Ser. 2013, 3.00%, due 8/1/27 878 505 Sierra View Local Hlth. Care Dist. Rev., Ser. 2007, 4.50%, due 7/1/14 516 See Notes to Schedule of Investments 7 Schedule of Investments California Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ 355 South Gate Pub. Fin. Au. Tax Allocation Rev. (South Gate Redev. Proj. Number 1), Ser. 2002, (XLCA Insured), 5.00%, due 9/1/16 $ 358 1,550 St. Helena Unified Sch. Dist. G.O. Cap. Appreciation (Election 2012), Ser. 2013-A1, 0.00%, due 8/1/27 996 m 1,000 Successor Agcy. to the Monrovia Redev. Agcy. Tax Allocation Rev. (Cent. Redev. Proj.), Ser. 2013, 5.00%, due 8/1/26 1,014 1,500 Sulphur Springs Union Sch. Dist. Cert. of Participation (Cap. Appreciation), Ser. 2010, (AGM Insured), 0.00%, due 12/1/37 1,452 c 1,250 Sunnyvale Sch. Dist. G.O. (Election 2004), Ser. 2005-A, (AGM Insured), 5.00%, due 9/1/21 1,322 2,000 Sweetwater Union High Sch. Dist. Pub. Fin. Au. Rev., Ser. 2013, (BAM Insured), 5.00%, due 9/1/25 2,193 1,300 Tulare Local Hlth. Care Dist., Ser. 2007, 5.00%, due 11/1/20 1,274 2,000 Twin Rivers Unified Sch. Dist. Cert. of Participation (Sch. Fac. Bridge Funding Prog.), Ser. 2007, (AGM Insured), 3.20%, due 6/1/27 Putable 6/1/20 2,000 µ 2,000 Vernon Elec. Sys. Rev., Ser. 2009-A, 5.13%, due 8/1/21 2,164 3,000 Victor Valley Comm. College Dist. G.O. Cap. Appreciation (Election 2008), Ser. 2009-C, 0.00%, due 8/1/37 2,238 i 1,500 Vista Unified Sch. Dist. G.O., Ser. 2012, 5.00%, due 8/1/21 1,767 3,500 William S.Hart Union High Sch. Dist. G.O. Cap. Appreciation (Election 2001), Ser. 2005-B, (AGM Insured), 0.00%, due 9/1/26 1,968 2,250 Wiseburn Sch. Dist. G.O. Cap Appreciation (Election 2010), Ser. 2011-B, (AGM Insured), 0.00%, due 8/1/36 1,187 j 114,515 Florida (0.7%) 525 Lakeland Ed. Facs. Rev. (Florida So. College Proj.), Ser. 2012-A, 5.00%, due 9/1/24 554 ß Guam (3.7%) 1,110 Guam Gov't Hotel Occupancy Tax Rev., Ser. 2011-A, 5.25%, due 11/1/18 1,226 700 Guam Gov't Waterworks Au. Wtr. & Wastewater Sys. Rev., Ser. 2005, 5.50%, due 7/1/16 727 1,000 Guam Gov't Waterworks Au. Wtr. & Wastewater Sys. Rev., Ser. 2010, 5.25%, due 7/1/25 1,022 2,975 Illinois (1.4%) 585 Bartlett Sr. Lien Tax Increment Ref. Rev. (Quarry Redev. Proj.), Ser. 2007, 5.35%, due 1/1/17 591 500 Illinois Fin. Au. Rev. (Navistar Int'l Rec. Zone Fac.), Ser. 2010, 6.50%, due 10/15/40 507 ß 1,098 Massachusetts (1.3%) 1,000 Massachusetts St. HFA Hsg. Rev., Ser. 2010-C, 5.00%, due 12/1/30 1,002 Nevada (1.4%) 1,000 Las Vegas Redev. Agcy. Tax Increment Rev., Ser. 2009-A, 7.50%, due 6/15/23 1,081 New Jersey (0.9%) 750 New Jersey St. Econ. Dev. Au. Rev. (Continental Airlines, Inc., Proj.), Ser. 1999, 5.13%, due 9/15/23 716 ß North Carolina (0.9%) 750 North Carolina Med. Care Commission Hlth. Care Fac. First Mtge. Rev. (Lutheran Svcs. for Aging, Inc.), Ser. 2012-A, 4.25%, due 3/1/24 696 ß Pennsylvania (2.3%) 2,000 Pennsylvania St. Turnpike Commission Turnpike Rev. (Cap. Appreciation), Subser. 2010-B2, 0.00%, due 12/1/34 1,881 b See Notes to Schedule of Investments 8 Schedule of Investments California Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Puerto Rico (13.2%) $ 2,000 Puerto Rico Commonwealth Ref. G.O. (Pub. Imp.), Ser. 2001-A, (National Public Finance Guarantee Corp. Insured), 5.50%, due 7/1/20 $ 1,895 1,500 Puerto Rico Elec. Pwr. Au. Rev., Ser. 2007-VV, 5.50%, due 7/1/20 1,245 1,000 Puerto Rico Elec. Pwr. Au. Rev., Ser. 2010-XX, 5.25%, due 7/1/35 728 400 Puerto Rico Ind., Tourist Ed. Med. & Env. Ctrl. Fac. Rev. (Int'l American Univ. Proj.), Ser. 2012, 5.00%, due 10/1/21 394 ß 1,000 Puerto Rico Ind., Tourist, Ed., Med. & Env. Ctrl. Fac. Rev. (Polytechnic Univ. of Puerto Rico Proj.), Ser. 2002-A, (ACA Insured), 5.25%, due 8/1/15 1,000 ß 3,000 Puerto Rico Muni. Fin. Agcy. Rev., Ser. 2002-A, (AGM Insured), 5.25%, due 8/1/17 2,998 1,000 Puerto Rico Muni. Fin. Agcy. Rev., Ser. 2002-A, (AGM Insured), 5.25%, due 8/1/21 991 1,500 Puerto Rico Sales Tax Fin. Corp. Sales Tax Rev., Subser. 2009-A, 5.00%, due 8/1/24 1,325 10,576 Tennessee (0.7%) 500 Tennessee St. Energy Acquisition Corp. Gas Rev., Ser. 2006-A, 5.25%, due 9/1/23 538 Texas (2.1%) 1,750 Love Field Arpt. Modernization Corp. Spec. Fac. Rev. (Southwest Airlines Co. Proj.), Ser. 2010, 5.25%, due 11/1/40 1,718 ß Total Investments (171.7%) (Cost $135,962) 137,350 ## Cash, receivables and other assets, less liabilities (2.0%) 1,653 Liquidation Value of Auction Market Preferred Shares [(73.7%)] (59,000 ) Total Net Assets Applicable to Common Shareholders (100.0%) $ 80,003 See Notes to Schedule of Investments 9 Schedule of Investments Intermediate Municipal Fund Inc. PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Municipal Notes (164.2%) Alabama (1.3%) $ 1,500 Courtland IDB Solid Waste Disp. Rev. (Champion Int'l Corp. Proj.), Ser. 1999, 6.00%, due 8/1/29 $ 1,501 ß 1,900 Selma IDB Rev. (Int'l Paper Co. Proj.), Ser. 2011-A, 5.38%, due 12/1/35 1,929 ß 3,430 Arizona (8.7%) 5,000 Arizona Sch. Fac. Board Cert. of Participation, Ser. 2008, (Assured Guaranty Insured), 5.13%, due 9/1/21 5,535 2,265 Arizona Wtr. Infrastructure Fin. Au. Rev. (Wtr. Quality), Ser. 2008-A, 5.00%, due 10/1/22 2,596 5,870 Mohave Co. Ind. Dev. Au. Correctional Fac. Contract Rev. (Mohave Prison LLC Expansion Proj.), Ser. 2008, 7.50%, due 5/1/19 6,798 ß 1,500 Phoenix Ind. Dev. Au. Solid Waste Disp. Rev. (Vieste Spec. LLC), Ser. 2013-A, 4.38%, due 4/1/28 1,388 ß 400 Phoenix-Mesa Gateway Arpt. Au. Spec. Fac. Rev. (Mesa Proj.), Ser. 2012, 5.00%, due 7/1/24 425 1,450 Pima Co. Swr. Rev., Ser. 2012-A, 5.00%, due 7/1/27 1,591 1,840 Pinal Co. Cert. of Participation, Ser. 2004, 5.25%, due 12/1/18 1,912 1,155 Pinal Co. Cert. of Participation, Ser. 2004, 5.25%, due 12/1/22 1,191 2,325 Verrado Comm. Fac. Dist. Number 1 G.O., Ser. 2006, 5.05%, due 7/15/18 2,223 23,659 California (27.9%) 885 California HFA Rev. (Home Mtge.), Ser. 2007-E, 5.00%, due 2/1/42 916 1,755 California HFA Rev. (Home Mtge.), Ser. 2006-E, (FGIC Insured), 4.95%, due 8/1/26 1,716 2,250 California Hlth. Fac. Fin. Au. Rev. (Cedars-Sinai Med. Ctr.), Ser. 2009, 5.00%, due 8/15/39 2,260 ß 1,000 California Hlth. Facs. Fin. Au. Rev. (Children's Hosp. Los Angeles), Ser. 2012-A, 5.00%, due 11/15/26 1,029 ß 1,725 California Infrastructure & Econ. Dev. Bank St. Sch. Fund Rev. (King City Joint Union High Sch.), Ser. 2010, 5.13%, due 8/15/24 1,771 1,685 California St. G.O., Ser. 2007, (XLCA Insured), 4.50%, due 8/1/27 1,732 1,845 California St. G.O., Ser. 2005, 5.00%, due 3/1/19 1,949 5,000 California St. Poll. Ctrl. Fin. Au. Wtr. Furnishing Rev., Ser. 2012, 5.00%, due 7/1/27 4,698 ñß 1,500 California St. Pub. Works Board Lease Rev. (Dept. of Gen. Svcs. Cap East End), Ser. 2002-A, (AMBAC Insured), 5.25%, due 12/1/17 1,505 4,000 California St. Var. Purp. G.O., Ser. 2009, 5.63%, due 4/1/25 4,567 940 California Statewide CDA Rev. (California Baptist Univ. Proj.), Ser. 2007-A, 5.30%, due 11/1/18 958 ßØØ 2,000 Emery Unified Sch. Dist. G.O. (Election 2010), Ser. 2011-A, 6.50%, due 8/1/33 2,297 2,000 Imperial Comm. College Dist. G.O. Cap. Appreciation (Election 2010), Ser. 2011-A, (AGM Insured), 0.00%, due 8/1/40 1,968 h 1,000 Inglewood Pub. Fin. Au. Ref. Rev. (Lease), Ser. 2012, 5.00%, due 8/1/16 1,030 ØØ 1,950 Inglewood Pub. Fin. Au. Ref. Rev. (Lease), Ser. 2012, 5.00%, due 8/1/17 2,027 ØØ 1,115 Inglewood Pub. Fin. Au. Ref. Rev. (Lease), Ser. 2012, 5.00%, due 8/1/18 1,160 ØØ 3,620 Norwalk-La Mirada Unified Sch. Dist. G.O. Cap. Appreciation, Ser. 2005-B, (AGM Insured), 0.00%, due 8/1/24 2,319 5,750 Norwalk-La Mirada Unified Sch. Dist. G.O. Cap. Appreciation (Election 2002), Ser. 2009-E, (Assured Guaranty Insured), 0.00%, due 8/1/29 3,747 d 5,000 Redondo Beach Unified Sch. Dist. G.O., Ser. 2009, 0.00%, due 8/1/34 4,672 e 2,060 Rocklin Unified Sch. Dist. G.O. Cap. Appreciation, Ser. 1994-B, (National Public Finance Guarantee Corp. Insured), 0.00%, due 8/1/19 1,788 4,000 Sacramento City Fin. Au. Ref. Rev. (Master Lease Prog. Facs.), Ser. 2006-E, (AMBAC Insured), 5.25%, due 12/1/26 4,428 ØØ 2,000 San Bernardino Comm. College Dist. G.O. Cap. Appreciation (Election), Ser. 2009-B, 0.00%, due 8/1/34 1,595 f 740 San Diego Redev. Agcy. Sub. Parking Rev. (Centre City Redev. Proj.), Ser. 2003-B, 5.00%, due 9/1/17 742 2,000 San Francisco City & Co. Arpt. Commission Int'l Arpt. Ref. Rev., Ser. 2009-C2, 5.00%, due 5/1/25 2,220 6,000 San Mateo Foster City Sch. Dist. G.O. Cap. Appreciation (Election 2008), Ser. 2010-A, 0.00%, due 8/1/32 3,467 g See Notes to Schedule of Investments 10 Schedule of Investments Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ 2,000 St. Helena Unified Sch. Dist. G.O. (Election 2012), Ser. 2013-A1, 0.00%, due 8/1/27 $ 1,285 m 1,540 Successor Agcy. to the Monrovia Redev. Agcy. Tax Allocation Rev. (Cent. Redev. Proj.), Ser. 2013, 5.00%, due 8/1/26 1,562 2,040 Sweetwater Union High Sch. Dist. Pub. Fin. Au. Rev., Ser. 2013, (BAM Insured), 5.00%, due 9/1/25 2,237 3,000 Vernon Elec. Sys. Rev., Ser. 2009-A, 5.13%, due 8/1/21 3,247 9,070 Victor Valley Comm. College Dist. G.O. Cap. Appreciation (Election 2008), Ser. 2009-C, 0.00%, due 8/1/37 6,767 i 5,095 Victor Valley Joint Union High Sch. Dist. G.O. Cap. Appreciation Bonds, Ser. 2009, (Assured Guaranty Insured), 0.00%, due 8/1/26 3,004 3,000 Wiseburn Sch. Dist. G.O. Cap. Appreciation (Election 2010), Ser. 2011-B, (AGM Insured), 0.00%, due 8/1/36 1,583 j 76,246 Colorado (3.0%) 380 Denver City & Co. Arpt. Sys. Ref. Rev., Ser. 1991-D, (XLCA Insured), 7.75%, due 11/15/13 381 5,000 Denver City & Co. Arpt. Sys. Rev., Ser. 2011-B, 5.00%, due 11/15/24 5,373 2,550 Plaza Metro. Dist. Number 1 Tax Allocation Rev., Ser. 2013, 4.00%, due 12/1/23 2,394 8,148 Connecticut (0.5%) 650 Hamden G.O., Ser. 2013, (AGM Insured), 3.00%, due 8/15/24 592 750 Hamden G.O., Ser. 2013, (AGM Insured), 3.13%, due 8/15/25 678 1,270 District of Columbia (2.9%) 1,615 Dist. of Columbia HFA Rev. (Capitol Hill Towers Proj.), Ser. 2011, (Fannie Mae Insured), 4.10%, due 12/1/26 1,668 ß 3,035 Dist. of Columbia Rev. (Friendship Pub. Charter Sch.), Ser. 2012, 3.55%, due 6/1/22 2,793 ß 1,000 Metro. Washington Dist. of Columbia Arpt. Au. Sys. Rev., Ser. 2008-A, 5.50%, due 10/1/18 1,174 2,000 Metro. Washington Dist. of Columbia Arpt. Au. Sys. Rev., Ser. 2011-C, 5.00%, due 10/1/26 2,141 7,776 Florida (5.0%) 1,000 Cityplace Comm. Dev. Dist. Spec. Assessment Rev. Ref., Ser. 2012, 5.00%, due 5/1/26 1,075 1,000 Florida Dev. Fin. Corp. Ed. Facs. Rev. (Renaissance Charter Sch., Inc.), Ser. 2012-A, 5.50%, due 6/15/22 920 ß 3,120 Florida Dev. Fin. Corp. Ed. Facs. Rev. (Renaissance Charter Sch., Inc.), Ser. 2013-A, 6.75%, due 12/15/27 3,124 ßØ 1,795 Florida St. Muni. Loan Council Rev., Ser. 2012, (AGM Insured), 5.00%, due 5/1/21 2,052 1,000 Hillsborough Co. Ind. Dev. Au. IDR (Hlth. Facs.), Ser. 2008-B, 8.00%, due 8/15/32 Pre-Refunded 8/15/19 1,356 ß 1,135 Lakeland Ed. Facs. Rev. Ref. (Florida So. College Proj.), Ser. 2012-A, 5.00%, due 9/1/27 1,151 ß 2,000 Lee Co. Arpt. Ref. Rev., Ser. 2011-A, 5.63%, due 10/1/25 2,227 ØØ 2,000 Martin Co. Ind. Dev. Au. Ref. Rev. (Indiantown Cogeneration Proj.), Ser. 2013, 4.20%, due 12/15/25 1,684 ß 13,589 Guam (2.7%) 1,220 Guam Gov't Hotel Occupancy Tax Rev., Ser. 2011-A, 5.75%, due 11/1/20 1,356 650 Guam Gov't Hotel Occupancy Tax Rev., Ser. 2011-A, 5.75%, due 11/1/21 717 2,550 Guam Gov't Waterworks Au. Wtr. & Wastewater Sys. Rev., Ser. 2005, 6.00%, due 7/1/25 2,596 2,630 Guam Gov't Waterworks Au. Wtr. & Wastewater Sys. Rev., Ser. 2010, 5.25%, due 7/1/25 2,689 7,358 See Notes to Schedule of Investments 11 Schedule of Investments Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Hawaii (2.8%) $ 5,200 Hawaii St. Arpt. Sys. Ref. Rev., Ser. 2011, 4.13%, due 7/1/24 $ 5,392 2,000 Hawaii St. Dept. of Budget & Fin. Spec. Purp. Rev. (Hawaii Elec. Co., Inc. -Subsidiary), Ser. 2009, 6.50%, due 7/1/39 2,188 ß 7,580 Illinois (18.0%) 3,460 Bartlett Sr. Lien Tax Increment Ref. Rev. (Quarry Redev. Proj.), Ser. 2007, 5.35%, due 1/1/17 3,494 180 Chicago G.O. (Unrefunded Bal.), Ser. 2002-A, (AMBAC Insured), 5.38%, due 1/1/17 181 1,350 Cook Co. Sch. Dist. Number 83 G.O. (Mannheim), Ser. 2013-C, 5.45%, due 12/1/30 1,373 1,960 Cook Co. Sch. Dist. Number 83 G.O. (Mannheim), Ser. 2013-C, 5.50%, due 12/1/31 1,987 1,970 Cook Co. Township High Sch. Dist. Number 225 Northfield Township, Ser. 2008, 5.00%, due 12/1/25 2,176 5,130 Illinois Ed. Fac. Au. Rev. (Field Museum of Natural History), Ser. 2002, 4.30%, due 11/1/36 Putable 11/1/13 5,130 µß 1,875 Illinois Fin. Au. Ref. Rev. (Roosevelt Univ. Proj.), Ser. 2009, 5.00%, due 4/1/16 1,967 ß 4,000 Illinois Fin. Au. Ref. Rev. (Roosevelt Univ. Proj.), Ser. 2009, 5.75%, due 4/1/24 4,250 ß 1,960 Illinois Fin. Au. Rev. (Navistar Int'l Rec. Zone Fac.), Ser. 2010, 6.50%, due 10/15/40 1,989 ß 5,840 Illinois Fin. Au. Rev. (Provena Hlth.), Ser. 2010-A, 6.25%, due 5/1/22 6,670 ß 3,000 Illinois Hlth. Fac. Au. Rev. (Loyola Univ. Hlth. Sys.) (Unrefunded Bal.), Ser. 1997-A, (National Public Finance Guarantee Corp. Insured), 6.00%, due 7/1/14 3,113 ß 1,670 Illinois Metro. Pier & Exposition Au. Dedicated St. Tax Ref. Rev., Ser. 1998-A, (FGIC Insured), 5.50%, due 6/15/17 1,942 1,905 Illinois Sports Facs. Au. Cap. Appreciation Rev. (St. Tax Supported), Ser. 2001, (AMBAC Insured), 0.00%, due 6/15/26 1,035 3,900 Illinois St. G.O., Ser. 2012, 4.00%, due 8/1/25 3,624 2,025 Pingree Grove Village Rev. (Cambridge Lakes Learning Ctr. Proj.), Ser. 2011, 8.00%, due 6/1/26 2,141 ß 2,725 Univ. of Illinois (Hlth. Svc. Facs. Sys.), Ser. 2013, 5.00%, due 10/1/27 2,804 2,875 Univ. of Illinois (Hlth. Svc. Facs. Sys.), Ser. 2013, 5.75%, due 10/1/28 3,105 1,850 Will Co. High Sch. Dist. Number 204 G.O. (Joliet Jr. College), Ser. 2011-A, 6.25%, due 1/1/31 2,126 49,107 Indiana (5.3%) 4,000 Indiana Bond Bank Rev. (Spec. Prog. Clark Mem. Hosp.), Ser. 2009-D, 5.50%, due 8/1/29 4,240 ß 500 Indiana Fin. Au. Midwestern Disaster Relief Rev. (Ohio Valley Elec. Corp. Proj.), Ser. 2012-A, 5.00%, due 6/1/32 471 ß 4,000 Indiana Hlth. & Ed. Fac. Fin. Au. Hosp. Ref. Rev. (Clarian Hlth. Oblig. Group), Ser. 2006-B, 5.00%, due 2/15/21 4,256 ßØØ 3,055 Indiana Trans. Fin. Au. Hwy. Ref. Rev., Ser. 2004-B, (National Public Finance Guarantee Corp. Insured), 5.75%, due 12/1/21 3,827 1,640 Jasper Hosp. Au. Hosp. Fac. Ref. Rev. (Mem. Hosp. & Hlth. Care Ctr. Proj.), Ser. 2002, (Radian Insured), 5.50%, due 11/1/17 1,645 ßØØ 14,439 Iowa (5.9%) 1,000 Coralville Urban Renewal Rev., Tax Increment, Ser. 2007-C, 5.00%, due 6/1/15 999 5,110 Iowa Fin. Au. Rev. (St. Revolving Fund Prog.), Ser. 2008, 5.50%, due 8/1/22 6,024 4,000 Iowa Higher Ed. Loan Au. Rev. (William Penn Univ.), Ser. 2013-D, 6.00%, due 5/15/14 4,030 ß 3,120 Iowa Std. Loan Liquidity Corp. Rev., Ser. 2011-A1, 5.00%, due 12/1/21 3,201 900 Iowa Std. Loan Liquidity Corp. Rev., Ser. 2011-A-1, 5.30%, due 12/1/23 919 1,005 Kirkwood Comm. College Iowa New Jobs Training Cert. G.O. (Merged Area X), Ser. 2007-1B, 5.00%, due 6/1/17 1,052 16,225 See Notes to Schedule of Investments 12 Schedule of Investments Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Kansas (0.2%) $ 500 Kansas Independent College Fin. Au. Rev. (Bethel College), Ser. 2013-A, 4.50%, due 5/1/14 $ 501 ß Kentucky (0.0%) 10 Shelby Co. Lease Rev., Ser. 2004-A, (LOC: U.S. Bank), 0.08%, due 9/1/34 10 µ Louisiana (1.2%) 1,500 Louisiana Local Gov't Env. Fac. & Comm. (Westlake Chemical Corp.), Ser. 2010-A2, 6.50%, due 11/1/35 1,603 ß 1,655 St. Charles Parish Gulf Zone Opportunity Rev. (Valero Energy Corp.), Ser. 2010, 4.00%, due 12/1/40 Putable 6/1/22 1,649 µß 3,252 Maine (0.9%) 2,400 Maine St. Fin. Au. Solid Waste Disp. Rev. (Casella Waste Sys., Inc.), Ser. 2005, 6.25%, due 1/1/25 Putable 2/1/17 2,434 µß Maryland (0.9%) 2,400 Prince Georges Co. Hsg. Au. Multi-Family Rev. (Bristol Pines Apts. Proj.), Ser. 2005, (Fannie Mae Insured), 4.85%, due 12/15/38 Putable 12/15/23 2,466 µß Massachusetts (9.0%) 3,555 Massachusetts St. Ed. Fin. Au. Rev., Ser. 2011-J, 5.00%, due 7/1/23 3,739 5,000 Massachusetts St. Ed. Fin. Au. Rev., Ser. 2012-J, 4.70%, due 7/1/26 5,038 5,000 Massachusetts St. Ed. Fin. Au. Rev., Ser. 2013-K, 4.50%, due 7/1/24 5,057 5,000 Massachusetts St. HFA Hsg. Rev., Ser. 2010-C, 4.90%, due 12/1/25 5,053 1,375 Massachusetts St. HFA Hsg. Rev., Ser. 2010-C, 5.00%, due 12/1/30 1,378 4,030 Massachusetts St. Wtr. Poll. Abatement Trust Rev. (MWRA Prog.), Ser. 2002-A, 5.25%, due 8/1/19 4,043 140 Massachusetts St. Wtr. Poll. Abatement Trust Rev. (Unrefunded Bal. Rev. Pool Prog.), Ser. 2001-7, 5.25%, due 2/1/16 141 24,449 Michigan (0.8%) 2,000 Summit Academy North Pub. Sch. Academy Ref. Rev., Ser. 2005, 5.25%, due 11/1/20 1,956 295 Summit Academy Pub. Sch. Academy Ref. Rev., Ser. 2005, 6.00%, due 11/1/15 301 ØØ 2,257 Minnesota (2.6%) 2,000 Maple Grove Hlth. Care Sys. Rev. (Maple Grove Hosp. Corp.), Ser. 2007, 5.00%, due 5/1/17 2,143 ß 2,250 Minneapolis & St. Paul Hsg. & Redev. Au. Hlth. Care Sys. (Children's Hlth. Care Facs.), Ser. 2010-A1, (AGM Insured), 4.50%, due 8/15/24 2,431 ß 2,500 Wayzata Sr. Hsg. Enhanced Deposit Rev. (Folkestone Sr. Living Comm.), Ser. 2012-B, 4.88%, due 5/1/19 2,521 ß 7,095 Mississippi (4.4%) 4,000 Mississippi Bus. Fin. Corp. Gulf Opportunity Zone Rev., Ser. 2009-A, 4.70%, due 5/1/24 4,265 ß 500 Mississippi Dev. Bank Spec. Oblig. (Wilkinson Co. Correctional), Ser. 2008-D, 5.00%, due 8/1/15 540 ß 6,495 Mississippi St. Dev. Bank Spec. Oblig. Ref. Rev. (Madison Co. Hwy. Proj.), Ser. 2013-C, 5.00%, due 1/1/27 7,253 12,058 See Notes to Schedule of Investments 13 Schedule of Investments Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Missouri (2.4%) $ 750 Missouri St. Env. Imp. & Energy Res. Au. Wtr. PCR (Unrefunded Bal. Drinking Wtr.), Ser. 2002-B, 5.50%, due 7/1/16 $ 753 2,275 Missouri St. Hlth. & Ed. Facs. Au. Rev. (Children's Mercy Hosp.), Ser. 2009, 5.13%, due 5/15/24 2,437 ß 125 Missouri St. Hsg. Dev. Comm. Multi-Family Hsg. Rev., Ser. 2001-II, (FHA Insured), 5.25%, due 12/1/16 125 k 65 Missouri St. Hsg. Dev. Comm. Multi-Family Hsg. Rev., Ser. 2001-III, (FHA Insured), 5.05%, due 12/1/15 65 2,965 Missouri St. Univ. Auxiliary Enterprise Sys. Rev., Ser. 2007-A, (XLCA Insured), 5.00%, due 4/1/26 3,239 6,619 Nevada (2.0%) 1,635 Las Vegas Redev. Agcy. Tax Increment Rev., Ser. 2009-A, 6.50%, due 6/15/17 1,732 3,545 Las Vegas Redev. Agcy. Tax Increment Rev., Ser. 2009-A, 7.50%, due 6/15/23 3,832 5,564 New Hampshire (1.0%) 2,600 New Hampshire Hlth. & Ed. Facs. Au. Rev. (Dartmouth-Hitchcock Clinic), Ser. 2009, 5.00%, due 8/1/19 2,669 ß New Jersey (5.3%) 700 JP Morgan Chase Putters/Drivers Trust Var. Sts., Ser. 2013, (LOC: JP Morgan Chase), 0.33%, due 7/1/14 700 ñµ 2,500 New Jersey Econ. Dev. Au. Rev. (Continental Airlines, Inc., Proj.), Ser. 1999, 5.13%, due 9/15/23 2,385 ß 1,420 New Jersey Econ. Dev. Au. Rev. (United Methodist Homes of New Jersey Obligated Group), Ser. 2013, 3.50%, due 7/1/24 1,247 ß 1,470 New Jersey Econ. Dev. Au. Rev. (United Methodist Homes of New Jersey Obligated Group), Ser. 2013, 3.63%, due 7/1/25 1,280 ß 1,520 New Jersey Econ. Dev. Au. Rev. (United Methodist Homes of New Jersey Obligated Group), Ser. 2013, 3.75%, due 7/1/26 1,314 ß 765 New Jersey Econ. Dev. Au. Rev. (United Methodist Homes of New Jersey Obligated Group), Ser. 2013, 4.00%, due 7/1/27 662 ß 7,000 New Jersey Higher Ed. Assist. Au. Rev. (Std. Loan Rev.), Ser. 2012-1A, 4.38%, due 12/1/26 7,002 14,590 New York (8.4%) 1,320 Build NYC Res. Corp. Rev. (Int'l Leadership Charter Sch. Proj.), Ser. 2013, 5.00%, due 7/1/23 1,243 ß 500 Build NYC Res. Corp. Rev. (South Bronx Charter Sch. for Int'l Cultures and the Arts), Ser. 2013-A, 3.88%, due 4/15/23 455 ß 1,450 Build NYC Res. Corp. Rev. (South Bronx Charter Sch. for Int'l Cultures and the Arts), Ser. 2013-A, 5.00%, due 4/15/43 1,224 ß 165 Lyons Comm. Hlth. Initiatives Corp. Fac. Rev., Ser. 2004, 5.50%, due 9/1/14 167 140 New York G.O. (Unrefunded Bal.), Ser. 2002-C, 5.50%, due 8/1/15 140 1,100 New York Liberty Dev. Corp. Rev. (Nat'l Sports Museum Proj.), Ser. 2006-A, 6.13%, due 2/15/19 0 #‡ 4,000 New York St. Dorm. Au. Rev. Non St. Supported Debt (Mount Sinai Sch. of Medicine), Ser. 2009, 5.25%, due 7/1/33 4,134 ß 3,200 New York St. Dorm. Au. Rev. Non St. Supported Debt (Univ. Facs.), Ser. 2013-A, 5.00%, due 7/1/28 3,500 2,000 New York St. HFA Rev. (Affordable Hsg.), Ser. 2009-B, 4.85%, due 11/1/41 1,988 2,000 New York St. Urban Dev. Corp. Rev., Ser. 2008-D, 5.25%, due 1/1/20 2,323 710 Newburgh G.O., Ser. 2012-A, 5.00%, due 6/15/20 733 495 Newburgh G.O. (Deficit Liquidation), Ser. 2012-B, 5.00%, due 6/15/20 511 520 Newburgh G.O. (Deficit Liquidation), Ser. 2012-B, 5.00%, due 6/15/21 531 550 Newburgh G.O. (Deficit Liquidation), Ser. 2012-B, 5.00%, due 6/15/22 555 1,435 Niagara Area Dev. Corp. Rev. (Niagara Univ. Proj.), Ser. 2012-A, 5.00%, due 5/1/23 1,523 ß See Notes to Schedule of Investments 14 Schedule of Investments Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ 1,000 Niagara Area Dev. Corp. Solid Waste Disp. Fac. Rev. (Covanta Energy Proj.), Ser. 2012-B, 4.00%, due 11/1/24 $ 924 ß 3,000 Tobacco Settlement Fin. Corp., Ser. 2003-B-1C, 5.50%, due 6/1/21 3,010 22,961 North Carolina (3.8%) 1,835 North Carolina Med. Care Commission Hlth. Care Facs. Rev. (Lutheran Svc. For Aging, Inc.), Ser. 2012-A, 4.25%, due 3/1/24 1,702 ß 2,000 North Carolina Med. Care Commission Retirement Facs. Rev., Ser. 2013, 5.13%, due 7/1/23 1,998 ß 5,250 North Carolina Muni. Pwr. Agcy. Number 1 Catawba Elec. Rev., Ser. 2009-A, 5.00%, due 1/1/26 5,664 1,000 Oak Island Enterprise Sys. Rev., Ser. 2009, (Assured Guaranty Insured), 5.63%, due 6/1/24 1,133 10,497 Ohio (0.8%) 2,060 Cleveland Arpt. Sys. Rev. Ref., Ser. 2012-A, 5.00%, due 1/1/27 2,155 ØØ Oregon (0.2%) 500 Oregon St. Hsg. & Comm. Svc. Dept. Multi-Family Rev., Ser. 2012-B, (FHA Insured), 3.50%, due 7/1/27 461 Pennsylvania (5.0%) 500 Indiana Co. Ind. Dev. Au. Rev. (Std. Cooperative Assoc., Inc.), Ser. 2012, 3.50%, due 5/1/25 472 ß 350 Indiana Co. Ind. Dev. Au. Rev. (Std. Cooperative Assoc., Inc.), Ser. 2012, 3.60%, due 5/1/26 327 ß 2,000 Lancaster Co. Hosp. Au. Rev. (Brethren Village Proj.), Ser. 2008-A, 6.10%, due 7/1/22 2,064 ß 3,430 Norristown Area Sch. Dist. Cert. of Participation (Installment Purchase), Ser. 2012, 4.50%, due 4/1/27 3,326 ØØ 2,625 Pennsylvania Econ. Dev. Fin. Au. Exempt Facs. Rev. Ref. (Amtrak Proj.), Ser. 2012-A, 5.00%, due 11/1/24 2,855 ß 1,000 Pennsylvania St. Turnpike Commission Turnpike Rev. (Cap. Appreciation), Subser. 2010-B2, 0.00%, due 12/1/34 940 b 275 Philadelphia Au. For Ind. Dev. Rev. (Discovery Charter Sch. Proj.), Ser. 2012, 4.00%, due 4/1/17 269 ß 895 Philadelphia Au. For Ind. Dev. Rev. (Discovery Charter Sch. Proj.), Ser. 2012, 5.00%, due 4/1/22 864 ß 415 Philadelphia Au. For Ind. Dev. Rev. (Discovery Charter Sch. Proj.), Ser. 2012, 5.50%, due 4/1/27 391 ß 2,000 Susquehanna Area Reg. Arpt. Au. Sys. Rev., Ser. 2012-A, 5.00%, due 1/1/27 2,016 13,524 Puerto Rico (2.8%) 7,000 Puerto Rico Commonwealth G.O. Ref. (Pub. Imp.), Ser. 2012-A, 5.50%, due 7/1/26 5,314 2,020 Puerto Rico Commonwealth Ref. G.O. (Pub. Imp.), Ser. 2001-A, (National Public Finance Guarantee Corp. Insured), 5.50%, due 7/1/20 1,914 750 Puerto Rico Elec. Pwr. Au. Pwr. Rev., Ser. 2010-XX, 5.25%, due 7/1/35 546 7,774 Rhode Island (2.9%) 4,000 Rhode Island St. Hsg. & Mtge. Fin. Corp. Rev. (Homeownership Opportunity), Ser. 2012-63-A, 3.50%, due 10/1/27 3,783 2,650 Rhode Island St. Std. Loan Au. Std. Loan Rev. (Sr. Prog.), Ser. 2013-A, 3.75%, due 12/1/26 2,316 2,135 Rhode Island St. Std. Loan Au. Std. Loan Rev. (Sr. Prog.), Ser. 2013-A, 3.75%, due 12/1/27 1,825 7,924 See Notes to Schedule of Investments 15 Schedule of Investments Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Tennessee (1.9%) $ 2,705 Memphis-Shelby Co. Arpt. Au. Arpt. Rev., Ser. 2010-B, 5.50%, due 7/1/19 $ 3,089 2,000 Tennessee St. Energy Acquisition Corp. Gas Rev., Ser. 2006-A, 5.25%, due 9/1/23 2,154 5,243 Texas (9.0%) 1,050 Clifton Higher Ed. Fin. Corp. Rev. (Uplift Ed.), Ser. 2013-A, 3.10%, due 12/1/22 936 ß 1,935 Dallas-Fort Worth Int'l Arpt. Imp. Rev., Ser. 2004-B, (AGM Insured), 5.50%, due 11/1/18 2,018 2,000 Fort Bend Co. Ind. Dev. Corp. Rev. (NRG Energy, Inc.), Ser. 2012-B, 4.75%, due 11/1/42 1,732 ß 500 Gulf Coast Ind. Dev. Au. Rev. (CITGO Petroleum Proj.), Ser. 1995, 4.88%, due 5/1/25 469 ß 3,200 Harris Co. Ind. Dev. Corp. Rev. (Deer Park Refining LP), Ser. 2004, 0.09%, due 3/1/23 3,200 µß 2,300 Harris Co. Perm. Imp. Ref. G.O., Ser. 2008-B, 5.00%, due 10/1/19 Pre-Refunded 10/1/18 2,737 2,900 Harris Co. Toll Road Sr. Lien Rev., Ser. 2008-B, 5.00%, due 8/15/33 3,036 610 HFDC Ctr. Texas, Inc. Retirement Fac. Rev., Ser. 2006-A, 5.25%, due 11/1/15 622 ß 650 Houston Higher Ed. Fin. Corp. Rev. (Cosmos Foundation), Ser. 2012-A, 4.00%, due 2/15/22 632 ß 1,000 Houston Higher Ed. Fin. Corp. Rev. (Cosmos Foundation), Ser. 2012-A, 5.00%, due 2/15/32 971 ß 1,000 Houston Pub. Imp. Ref. G.O., Ser. 2008-A, 5.00%, due 3/1/20 1,132 3,000 North Texas Tollway Au. Dallas North Tollway Sys. Rev., Ser. 2005-C, 6.00%, due 1/1/23 3,546 500 San Leanna Ed. Fac. Corp. Higher Ed. Ref. Rev., (St. Edwards Univ. Proj.), Ser. 2007, 5.00%, due 6/1/19 529 ß 1,500 Texas Pub. Fin. Au. Rev. (So. Univ. Fin. Sys.), Ser. 2013, (BAM Insured), 5.00%, due 11/1/21 1,633 1,175 West Harris Co. Reg. Wtr. Au. Sys. Wtr. Rev., Ser. 2009, 5.00%, due 12/15/35 1,245 24,438 Utah (2.2%) 3,000 Salt Lake Co. Hosp. Rev. (IHC Hlth. Svc., Inc.), Ser. 2001, (AMBAC Insured), 5.40%, due 2/15/28 3,354 ß 1,200 Uintah Co. Muni. Bldg. Au. Lease Rev., Ser. 2008, 5.25%, due 6/1/20 1,340 410 Utah Hsg. Corp. Single Family Mtge. Rev., Ser. 2011-A2, Class I, 5.00%, due 7/1/20 433 370 Utah Hsg. Corp. Single Family Mtge. Rev., Ser. 2011-A2, Class I, 5.25%, due 7/1/21 390 525 Utah Hsg. Corp. Single Family Mtge. Rev., Ser. 2011-A2, Class I, 5.45%, due 7/1/22 554 6,071 Vermont (1.9%) 1,600 Vermont Std. Assist. Corp. Ed. Loan Rev., Ser. 2012-A, 5.00%, due 6/15/21 1,695 465 Vermont Std. Assist. Corp. Ed. Loan Rev., Ser. 2013-A, 4.25%, due 6/15/24 454 1,105 Vermont Std. Assist. Corp. Ed. Loan Rev., Ser. 2013-A, 4.35%, due 6/15/25 1,060 1,640 Vermont Std. Assist. Corp. Ed. Loan Rev., Ser. 2013-A, 4.45%, due 6/15/26 1,552 535 Vermont Std. Assist. Corp. Ed. Loan Rev., Ser. 2013-A, 4.55%, due 6/15/27 502 5,263 Virginia (0.7%) 1,000 Fairfax Co. Econ. Dev. Au. Residential Care Fac. Rev. (Vinson Hall LLC), Ser. 2013-A, 4.00%, due 12/1/22 931 ß 1,000 Virginia Beach Dev. Au. Residential Care Fac. Mtge. Ref. Rev. (Westminster-Canterbury of Hampton Roads, Inc.), Ser. 2005, 5.00%, due 11/1/22 1,009 ß 1,940 Washington (4.3%) 1,000 Skagit Co. Pub. Hosp. Dist. Number 1 Ref. Rev., Ser. 2003, 6.00%, due 12/1/23 Pre-Refunded 12/1/13 1,004 1,600 Skagit Co. Pub. Hosp. Dist. Number 1 Ref. Rev., Ser. 2007, 5.63%, due 12/1/25 1,650 6,700 Vancouver Downtown Redev. Au. Rev. (Conference Ctr. Proj.), Ser. 2013, 4.00%, due 1/1/28 6,433 2,525 Washington St. Higher Ed. Fac. Au. Ref. Rev. (Whitworth Univ. Proj.), Ser. 2009, 5.38%, due 10/1/29 2,557 ß 11,644 See Notes to Schedule of Investments 16 Schedule of Investments Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z West Virginia (0.4%) $ 1,000 West Virginia Sch. Bldg. Au. Excess Lottery Rev., Ser. 2008, 5.00%, due 7/1/19 $ 1,144 Wisconsin (4.4%) 1,100 Wisconsin St. Hlth. & Ed. Fac. Au. Rev. (Beloit College), Ser. 2010-A, 6.13%, due 6/1/35 1,160 ß 1,225 Wisconsin St. Hlth. & Ed. Fac. Au. Rev. (Beloit College), Ser. 2010-A, 6.13%, due 6/1/39 1,289 ß 1,000 Wisconsin St. Hlth. & Ed. Fac. Au. Rev. (Franciscan Sisters Hlth. Care), Ser. 2007, 5.00%, due 9/1/14 1,029 ß 5,000 Wisconsin St. Hlth. & Ed. Fac. Au. Rev. (Marquette Univ.), Ser. 2008-B3, 5.00%, due 10/1/30 5,267 ß 3,000 Wisconsin St. Hlth. & Ed. Fac. Au. Rev. (Meriter Hosp., Inc.), Ser. 2009, 5.63%, due 12/1/29 3,143 ß 11,888 Other (0.8%) 3,000 Non-Profit Pfd. Fdg. Trust I, Ser. 2006-C, 4.72%, due 9/15/37 2,311 # Total Municipal Notes (Cost $437,221) 448,029 Tax Exempt Preferred (0.7%) Real Estate (0.7%) 1,950 Munimae TE Bond Subsidiary LLC, Unsecured Notes, 5.00%, due 4/30/28 (Cost $1,950) 1,949 # Total Investments (164.9%) (Cost $439,171) 449,978 ## Cash, receivables and other assets, less liabilities (0.8%) 2,290 Liquidation Value of Auction Market Preferred Shares [(65.7%)] (179,400 ) Total Net Assets Applicable to Common Shareholders (100.0%) $ 272,868 See Notes to Schedule of Investments 17 Schedule of Investments New York Intermediate Municipal Fund Inc. PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z Municipal Notes (164.3%) California (5.2%) $ 3,115 Corona-Norca Unified Sch. Dist. G.O. Cap. Appreciation (Election 2006), Ser. 2009-C, (AGM Insured), 0.00%, due 8/1/24 $ 2,068 1,470 Pico Rivera Pub. Fin. Au. Lease Rev., Ser. 2009, 4.75%, due 9/1/25 1,540 3,608 Guam (4.0%) 1,135 Guam Gov't Hotel Occupancy Tax Rev., Ser. 2011-A, 5.50%, due 11/1/19 1,259 500 Guam Gov't Waterworks Au. Wtr. & Wastewater Sys. Rev., Ser. 2005, 5.50%, due 7/1/16 519 1,000 Guam Gov't Waterworks Au. Wtr. & Wastewater Sys. Rev., Ser. 2010, 5.25%, due 7/1/25 1,022 2,800 Illinois (0.8%) 585 Bartlett Sr. Lien Tax Increment Ref. Rev. (Quarry Redev. Proj.), Ser. 2007, 5.35%, due 1/1/17 591 Massachusetts (1.4%) 1,000 Massachusetts St. HFA Hsg. Rev., Ser. 2010-C, 5.00%, due 12/1/30 1,002 Nevada (1.6%) 1,000 Las Vegas Redev. Agcy. Tax Increment Rev., Ser. 2009-A, 7.50%, due 6/15/23 1,081 New York (140.8%) 1,000 Albany Co. G.O., Ser. 2012-B, 4.00%, due 11/1/22 1,086 1,000 Albany Co. G.O., Ser. 2012-B, 4.00%, due 11/1/23 1,076 1,390 Brookhaven NY G.O. (Pub. Imp.), Ser. 2013-A, 3.00%, due 9/15/27 1,288 600 Build NYC Res. Corp. Rev. (Int'l Leadership Charter Sch. Proj.), Ser. 2013, 5.00%, due 7/1/23 565 ß 500 Build NYC Res. Corp. Rev. (South Bronx Charter Sch. Int'l Cultures), Ser. 2013-A, 3.88%, due 4/15/23 455 ß 500 Cattaraugus Co. IDA Civic Fac. Rev. (St. Bonaventure Univ. Proj.), Ser. 2006-A, 5.00%, due 5/1/23 510 ß 500 Clarkstown Central Sch. Dist. G.O., Ser. 2012, 4.00%, due 10/15/19 555 1,000 Dutchess Co. Local Dev. Corp. Rev. (Marist College Proj.), Ser. 2012-A, 5.00%, due 7/1/21 1,123 ß 1,050 Erie Co. IDA Sch. Fac. Rev. (Buffalo City Sch. Dist.), Ser. 2009-A, 5.25%, due 5/1/25 1,179 1,270 Geneva Dev. Corp. Rev. (Hobart & William Smith College Proj.), Ser. 2012, 5.00%, due 9/1/21 1,456 ß 1,500 Hempstead Town Local Dev. Corp. Rev. (Molloy College Proj.), Ser. 2009, 5.75%, due 7/1/23 1,667 ß 580 Islip, G.O., Ser. 2012, 3.00%, due 8/1/25 564 1,050 Long Island Pwr. Au. Elec. Sys. Gen. Rev., Ser. 2006-E, (BHAC Insured), 5.00%, due 12/1/21 1,136 185 Lyons Comm. Hlth. Initiatives Corp. Fac. Rev., Ser. 2004, 5.50%, due 9/1/14 187 2,000 Metropolitan Trans. Au. Rev., Ser. 2012-F, 5.00%, due 11/15/21 2,328 1,000 Monroe Co. IDA Civic Fac. Rev. (Highland Hosp. of Rochester), Ser. 2005, 5.00%, due 8/1/15 1,066 ß 500 Monroe Co. Ind. Dev. Corp. Rev. (Nazareth College of Rochester Proj.), Ser. 2013-A, 5.00%, due 10/1/24 518 ß 500 Monroe Co. Ind. Dev. Corp. Rev. (Nazareth College of Rochester Proj.), Ser. 2013-A, 5.00%, due 10/1/25 513 ß 250 Monroe Co. Ind. Dev. Corp. Rev. (Nazareth College of Rochester Proj.), Ser. 2013-A, 4.00%, due 10/1/26 229 ß 1,120 Monroe Co. Ind. Dev. Corp. Rev. (St. John Fisher College), Ser. 2012-A, 5.00%, due 6/1/23 1,216 ß 210 Monroe Co. Ind. Dev. Corp. Rev. (St. John Fisher College), Ser. 2012-A, 5.00%, due 6/1/25 223 ß 840 Monroe Co. Newpower Corp. Pwr. Fac. Rev., Ser. 2003, 5.10%, due 1/1/16 848 2,000 Nassau Co. G.O. (Gen. Imp. Bonds), Ser. 2013-B, 5.00%, due 4/1/28 2,151 950 New York City G.O., Ser. 2009-B, 5.00%, due 8/1/22 1,087 1,000 New York City G.O., Ser. 2009-E, 5.00%, due 8/1/21 1,142 1,925 New York City G.O., Subser. 2012-G1, 5.00%, due 4/1/27 2,137 See Notes to Schedule of Investments 18 Schedule of Investments New York Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ 1,560 New York City IDA Civic Fac. Rev. (Packer Collegiate Institute Proj.), Ser. 2002, (AMBAC Insured), 5.00%, due 6/1/22 $ 1,562 ß 2,000 New York City IDA Spec. Fac. Rev. (Term. One Group Assoc. Proj.), Ser. 2005, 5.50%, due 1/1/19 2,162 µß 2,000 New York City Transitional Fin. Au. Rev. (Future Tax Secured), Ser. 2011-C, 5.00%, due 11/1/27 2,233 2,000 New York Liberty Dev. Corp. Rev. (Goldman Sachs Headquarters), Ser. 2005, 5.25%, due 10/1/35 2,146 ß 660 New York Liberty Dev. Corp. Rev. (Nat'l Sports Museum Proj.), Ser. 2006-A, 6.13%, due 2/15/19 0 #‡ 3,000 New York St. Dorm. Au. Ref. Rev. (North Gen. Hosp. Proj.), Ser. 2003, 5.75%, due 2/15/17 3,010 ß 250 New York St. Dorm. Au. Rev. (Brookdale Hosp. Med. Ctr.), Ser. 1998-J, 5.20%, due 2/15/16 251 ß 1,105 New York St. Dorm. Au. Rev. (City Univ. Sys. Proj.), Ser. 1995-A, 5.63%, due 7/1/16 1,196 1,980 New York St. Dorm. Au. Rev. (New York Med. College Proj.), Ser. 1998, (National Public Finance Guarantee Corp. Insured), 5.00%, due 7/1/21 1,982 ß 500 New York St. Dorm. Au. Rev. (North Shore-Long Island Jewish Oblig. Group), Ser. 2003, 5.00%, due 5/1/18 501 ß 2,525 New York St. Dorm. Au. Rev. (Rivington House Hlth. Care Fac.), Ser. 2002, (SONYMA Insured), 5.25%, due 11/1/15 2,533 ß 1,395 New York St. Dorm. Au. Rev. (SS Joachim & Anne Residence Proj.), Ser. 2002, (LOC: Allied Irish Banks), 4.60%, due 7/1/16 1,396 ß 780 New York St. Dorm. Au. Rev. Non St. Supported Debt (Culinary Institute of America), Ser. 2013, 4.63%, due 7/1/25 808 ß 500 New York St. Dorm. Au. Rev. Non St. Supported Debt (Manhattan Marymount College), Ser. 2009, 5.00%, due 7/1/24 518 ß 650 New York St. Dorm. Au. Rev. Non St. Supported Debt (Miriam Osborn Mem. Home Assoc.), Ser. 2012, 5.00%, due 7/1/27 668 ß 900 New York St. Dorm. Au. Rev. Non St. Supported Debt (Montefiore Med. Ctr.), Ser. 2008, (FHA Insured), 5.00%, due 8/1/21 986 ß 1,595 New York St. Dorm. Au. Rev. Non St. Supported Debt (Mount Sinai Sch. of Medicine), Ser. 2009, 5.25%, due 7/1/24 1,740 ß 2,000 New York St. Dorm. Au. Rev. Non St. Supported Debt (North Shore-Long Island Jewish Oblig. Group), Ser. 2011-A, 4.38%, due 5/1/26 2,024 ß 1,000 New York St. Dorm. Au. Rev. Non St. Supported Debt (NYU Hosp. Ctr.), Ser. 2006-A, 5.00%, due 7/1/20 1,073 ß 865 New York St. Dorm. Au. Rev. Non St. Supported Debt (NYU Hosp. Ctr.), Ser. 2007-B, 5.25%, due 7/1/24 932 ß 1,375 New York St. Dorm. Au. Rev. Non St. Supported Debt (Rochester Institute of Technology), Ser. 2012, 4.00%, due 7/1/28 1,377 ß 2,000 New York St. Dorm. Au. Rev. Non St. Supported Debt (St. John's Univ.), Ser. 2007-C, (National Public Finance Guarantee Corp. Insured), 5.25%, due 7/1/19 2,353 ß 1,350 New York St. Dorm. Au. Rev. Non St. Supported Debt (Univ. Facs.), Ser. 2013-A, 5.00%, due 7/1/28 1,476 2,000 New York St. Dorm. Au. Rev. St. Personal Income Tax Rev., Ser. 2012-A, 5.00%, due 12/15/26 2,277 1,500 New York St. Env. Fac. Corp. Solid Waste Disp. Rev. (Waste Management, Inc. Proj.), Ser. 2004-A, 2.75%, due 7/1/17 1,511 ß 2,000 New York St. Env. Facs. Corp. (St. Clean Wtr. & Drinking), Ser. 2012-A, 4.00%, due 6/15/26 2,123 1,615 New York St. HFA Rev. (Affordable Hsg.), Ser. 2009-B, 4.50%, due 11/1/29 1,588 960 New York St. HFA Rev. (Affordable Hsg.), Ser. 2012-F, (SONYMA Insured), 3.05%, due 11/1/27 874 1,230 New York St. Muni. Bond Bank Agcy., Subser. 2009-B1, 5.00%, due 12/15/23 1,367 1,295 New York St. Muni. Bond Bank Agcy., Subser. 2009-B1, 5.00%, due 12/15/24 1,423 1,475 New York St. Thruway Au. Second Gen. Hwy. & Bridge Trust Fund Bonds, Ser. 2007-B, 5.00%, due 4/1/20 1,688 1,090 New York St. Thruway Au. Second Gen. Hwy. & Bridge Trust Fund Bonds, Ser. 2009-B, 5.00%, due 4/1/19 1,278 1,250 New York St. Urban Dev. Corp. Ref. Rev., Ser. 2008-D, 5.25%, due 1/1/20 1,452 965 New York St. Urban Dev. Corp. Rev. (St. Personal Income Tax), Ser. 2008-A1, 5.00%, due 12/15/23 1,083 1,375 New York Tobacco Settlement Fin. Corp., Ser. 2003-B1C, 5.50%, due 6/1/22 1,380 785 Newburgh, G.O., Ser. 2012-A, 5.00%, due 6/15/22 793 900 Niagara Area Dev. Corp. Rev. (Covanta Energy Proj.), Ser. 2012, 4.00%, due 11/1/24 831 ß 640 Niagara Area Dev. Corp. Rev. (Niagara Univ. Proj.), Ser. 2012-A, 5.00%, due 5/1/25 665 ß 300 Niagara Area Dev. Corp. Rev. (Niagara Univ. Proj.), Ser. 2012-A, 5.00%, due 5/1/26 310 ß 1,000 Onondaga Co. Trust Cultural Res. Rev. (Syracuse Univ. Proj.), Ser. 2010-B, 5.00%, due 12/1/19 1,171 ß 3,000 Port Au. New York & New Jersey Cons. Bonds, Ser. 2012-175, 3.00%, due 12/1/27 2,758 750 Rensselaer City Sch. Dist. Cert. Participation, Ser. 2006, (XLCA Insured), 5.00%, due 6/1/26 751 See Notes to Schedule of Investments 19 Schedule of Investments New York Intermediate Municipal Fund Inc. cont'd PRINCIPAL AMOUNT SECURITY VALUE† (000's omitted) (000's omitted)z $ 1,000 Saratoga Co. IDA Civic Fac. Rev. (Saratoga Hosp. Proj.), Ser. 2007-B, 5.00%, due 12/1/22 $ 1,055 ß 1,410 St. Lawrence Co. IDA Civic Dev. Corp. Rev. (St. Lawrence Univ. Proj.), Ser. 2012, 5.00%, due 7/1/28 1,531 ß 1,075 Syracuse IDA Civic Fac. Rev. (Syracuse Univ. Proj.), Ser. 2008-A2, (LOC: JP Morgan Chase Bank N.A.), 0.06%, due 12/1/37 1,075 µß 1,570 Triborough Bridge & Tunnel Au. Oblig., Ser. 1998-A, (National Public Finance Guarantee Corp. Insured), 4.75%, due 1/1/24 1,603 1,765 Triborough Bridge & Tunnel Au. Rev., Ser. 2012-A, 2.63%, due 11/15/24 1,631 1,235 Triborough Bridge & Tunnel Au. Rev., Subser. 2008-D, 5.00%, due 11/15/23 Pre-Refunded 11/15/18 1,474 765 Triborough Bridge & Tunnel Au. Rev., Subser. 2008-D, 5.00%, due 11/15/23 868 305 Ulster Co. Res. Rec. Agcy., Ser. 2002, (AMBAC Insured), 5.25%, due 3/1/16 306 1,405 United Nations Dev. Corp. Rev., Ser. 2009-A, 5.00%, due 7/1/22 1,546 1,000 Westchester Co. IDA Continuing Care Retirement Comm. Rev. (Kendal on Hudson Proj.), Ser. 2003-B, 2.00%, due 1/1/34 Pre-Refunded 1/1/14 1,003 µß 1,350 Westchester Co. Local Dev. Corp. Rev. (Kendal on Hudson Proj.), Ser. 2013, 5.00%, due 1/1/28 1,327 ß 97,974 Pennsylvania (2.7%) 2,000 Pennsylvania St. Turnpike Commission Turnpike Rev. (Cap. Appreciation), Subser. 2010-B2, 0.00%, due 12/1/34 1,881 b Puerto Rico (7.7%) 1,050 Puerto Rico Commonwealth Ref. G.O. (Pub. Imp.), Ser. 2001-A, (XLCA Insured), 5.50%, due 7/1/17 948 2,000 Puerto Rico Commonwealth Ref. G.O. (Pub. Imp.), Ser. 2001-A, (National Public Finance Guarantee Corp. Insured), 5.50%, due 7/1/20 1,895 750 Puerto Rico Elec. Pwr. Au. Pwr. Rev., Ser. 2010-XX, 5.25%, due 7/1/35 546 1,060 Puerto Rico Ind. Tourist Ed. Med. & Env. Ctrl. Fac. Rev. (Polytechnic Univ. of Puerto Rico Proj.), Ser. 2002-A, (ACA Insured), 5.25%, due 8/1/16 1,061 ß 1,000 Puerto Rico Sales Tax Fin. Corp. Sales Tax Rev., Subser. 2009-A, 5.00%, due 8/1/24 883 5,333 Utah (0.1%) 100 Murray City Hosp. Rev. (IHC Hlth. Svcs., Inc.), Ser. 2005-C, (LOC: Northern Trust Co.), 0.08%, due 5/15/37 100 µß Total Municipal Notes (Cost $113,954) 114,370 UNITS Liquidating Trust—Real Estate (2.8%) Real Estate (2.8%) 600 CMS Liquidating Trust (Cost $3,105) 1,920 #* Total Investments (167.1%) (Cost $117,059) 116,290 ## Cash, receivables and other assets, less liabilities (2.2%) 1,553 Liquidation Value of Auction Market Preferred Shares [(69.3%)] (48,250 ) Total Net Assets Applicable to Common Shareholders (100.0%) $ 69,593 See Notes to Schedule of Investments 20 Notes to Schedule of Investments †In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by each of Neuberger Berman California Intermediate Municipal Fund Inc. ("California"), Neuberger Berman Intermediate Municipal Fund Inc. ("Intermediate") and Neuberger Berman New York Intermediate Municipal Fund Inc. ("New York") (each individually a "Fund" and collectively, the "Funds") are carried at the value that Neuberger Berman Management LLC ("Management") believes a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds' investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. •Level 1 – quoted prices in active markets for identical investments •Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) •Level 3 – significant unobservable inputs (including a Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds' investments in municipal securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations such as yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions (generally Level 2 inputs). Other Level 2 inputs used by an independent pricing service to value municipal securities include current trades, bid-wanted lists (which informs the market that a holder is interested in selling a position and that offers will be considered), offerings, general information on market movement, direction, trends, and specific data on specialty issues. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund's Board of Directors (each Fund's Board of Directors, a "Board") has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or American Depositary Receipts ("ADRs") and whether the issuer of the security being fair valued has other securities outstanding. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. See Notes to Financial Statements 21 Notes to Schedule of Investments cont'd The following is a summary, categorized by Level, of inputs used to value the Funds' investments as of October 31, 2013: Asset Valuation Inputs (000's omitted) Level 1 Level 2 Level 3§ Total California Investments: Municipal Notes^ $ — $ 137,350 $ — $ 137,350 Total Investments — 137,350 — 137,350 Intermediate Investments: Municipal Notes^ — 448,029 — 448,029 Tax Exempt Preferred^ — 1,949 — 1,949 Total Investments — 449,978 — 449,978 New York Investments: Municipal Notes^ — 114,370 — 114,370 Liquidating Trust—Real Estate^ — — 1,920 1,920 Total Investments — 114,370 1,920 116,290 ^The Schedule of Investments provides information on the state categorization for the portfolio. §The following is a reconciliation between the beginning and ending balances of investments in which significant unobservable inputs (Level 3) were used in determining value: Beginning balance, as of 11/1/12 Accrued discounts/ (premiums) Realized gain/(loss) Change in unrealized appreciation/ (depreciation) Purchases Sales Transfers in to Level 3 Transfers out of Level 3 Balance as of 10/31/13 Net change in unrealized appreciation/ (depreciation) from investments still held as of 10/31/13 Investments in Securities New York Units Liquidating Trust— Real Estate $ — $ — $ — $ (1,185 ) $ 3,105 $ — $ — $ — $ 1,920 $ (1,185 ) Total $ — $ — $ — $ (1,185 ) $ 3,105 $ — $ — $ — $ 1,920 $ (1,185 ) The following table presents additional information about valuation techniques and inputs used for investments that are measured at fair value and categorized within Level 3 as of October 31, 2013. Asset class Fair value at 10/31/13 Valuation techniques Unobservable input Range per unit Weighted Average per unit Impact to valuation from increase in Input New York Units $ 1,920,000 Income Approach Appraised value $ $ 3,252- 3,680 $ 3,466 Increase See Notes to Financial Statements 22 Notes to Schedule of Investments cont'd The Funds had no transfers between Levels 1 and 2 during the year ended October 31, 2013. ##At October 31, 2013, selected fund information on a U.S. federal income tax basis was as follows: (000's omitted) Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) California $ 135,962 $ 4,491 $ 3,103 $ 1,388 Intermediate 439,177 21,343 10,542 10,801 New York 117,062 3,799 4,571 (772 ) ßSecurity is guaranteed by the corporate or non-profit obligor. ñSecurities were purchased under Rule 144A of the Securities Act of 1933, as amended (the "1933 Act"), or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid. At October 31, 2013, these securities amounted to approximately $1,879,000 or 2.3% of net assets applicable to common shareholders for California and approximately $5,398,000 or 2.0% of net assets applicable to common shareholders for Intermediate. ØAll or a portion of this security was purchased on a when-issued basis. At October 31, 2013, these securities amounted to $3,124,000 or 1.1% of net assets applicable to common shareholders for Intermediate. ØØAll or a portion of this security is segregated in connection with obligations for when-issued security purchase commitments. µFloating rate securities are securities whose yields vary with a designated market index or market rate. These securities are shown at their current rates as of October 31, 2013, and at their final maturity dates. bCurrently a zero coupon security; will convert to 6.00% on December 1, 2015. cCurrently a zero coupon security; will convert to 6.50% on December 1, 2015. dCurrently a zero coupon security; will convert to 5.50% on August 1, 2021. eCurrently a zero coupon security; will convert to 6.38% on August 1, 2016. fCurrently a zero coupon security; will convert to 6.38% on August 1, 2019. gCurrently a zero coupon security; will convert to 6.13% on August 1, 2023. hCurrently a zero coupon security; will convert to 6.75% on August 1, 2015. iCurrently a zero coupon security; will convert to 6.88% on August 1, 2019. jCurrently a zero coupon security; will convert to 7.30% on August 1, 2026. kSecurity is subject to a guarantee provided by Bayerische Landesbank, backing 100% of the total principal. mCurrently a zero coupon security; will convert to 4.00% on August 1, 2023. zA zero balance may reflect actual amounts rounding to less than $1,000. *Security did not produce income during the last twelve months. ‡Security had an event of default. See Notes to Financial Statements 23 Notes to Schedule of Investments cont'd #Restricted securities subject to restrictions on resale. Securities were purchased under Rule 144A of the 1933 Act or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be illiquid. At October 31, 2013, these securities amounted to approximately $4,260,000 or 1.5% of net assets applicable to common shareholders for Intermediate and approximately $1,920,000 or 2.8% of net assets applicable to common shareholders for New York. (000's omitted) Restricted Security Acquisition Date Acquisition Cost Acquisition Cost Percentage of Net Assets Applicable to Common Shareholders as of Acquisition Date Value as of October 31, 2013 Fair Value Percentage of Net Assets Applicable to Common Shareholders as of October 31, 2013 Intermediate Munimae TE Bond Subsidiary LLC, Unsecured Notes, 5.00%, due 4/30/28 1/31/2013 $ 2,000 0.7 % $ 1,949 0.7 % New York Liberty Dev. Corp. Rev. (Nat'l Sports Museum Proj.), Ser. 2006-A, 6.13%, due 2/15/19 8/4/2006 1,100 0.4 % 0 0.0 % Non-Profit Pfd. Fdg. Trust I, Ser. 2006-C, 4.72%, due 9/15/37 10/2/2006 3,000 1.0 % 2,311 0.8 % New York New York Liberty Dev. Corp. Rev. (Nat'l Sports Museum Proj.), Ser. 2006-A, 6.13%, due 2/15/19 8/4/2006 660 0.9 % 0 0.0 % CMS Liquidating Trust 11/21/2012 3,105 4.0 % 1,920 2.8 % See Notes to Financial Statements 24 Statements of Assets and Liabilities Neuberger Berman (000's omitted except per share amounts) CALIFORNIA INTERMEDIATE MUNICIPAL FUND INTERMEDIATE MUNICIPAL FUND NEW YORK INTERMEDIATE MUNICIPAL FUND October 31, 2013 October 31, 2013 October 31, 2013 Assets Investments in securities, at value* (Note A)— see Schedule of Investments: Unaffiliated issuers $ 137,350 $ 449,978 $ 116,290 Cash 180 68 32 Interest receivable 1,697 6,391 1,667 Receivable for securities sold 310 590 330 Prepaid expenses and other assets 10 24 9 Total Assets 139,547 457,051 118,328 Liabilities Distributions payable—preferred shares 1 4 1 Distributions payable—common shares 376 1,313 330 Payable for securities purchased — 3,120 — Payable to investment manager (Note B) 29 96 25 Payable to administrator (Note B) 35 115 30 Payable to directors 3 3 3 Accrued expenses and other payables 100 132 96 Total Liabilities 544 4,783 485 Auction Market Preferred Shares Series A & B at liquidation value 3,000, 8,000 and 3,000 shares authorized, 2,360, 7,176 and 1,930 shares issued and outstanding for California, Intermediate and New York, respectively; $.0001 par value, $25,000 liquidation value per share (Note A) 59,000 179,400 48,250 Net Assets applicable to Common Shareholders $ 80,003 $ 272,868 $ 69,593 Net Assets applicable to Common Shareholders consist of: Paid-in capital—common shares $ 79,039 $ 267,752 $ 72,084 Undistributed net investment income (loss) 2,184 10,726 1,180 Accumulated net realized gains (losses) on investments (2,608 ) (16,417 ) (2,902 ) Net unrealized appreciation (depreciation) in value of investments 1,388 10,807 (769 ) Net Assets applicable to Common Shareholders $ 80,003 $ 272,868 $ 69,593 Common Shares Outstanding ($.0001 par value; 999,997,000, 999,992,000 and 999,997,000 shares authorized for California, Intermediate and New York, respectively) 5,533 18,763 5,075 Net Asset Value Per Common Share Outstanding $ 14.46 $ 14.54 $ 13.71 *Cost of Investments $ 135,962 $ 439,171 $ 117,059 See Notes to Financial Statements 25 Statements of Operations Neuberger Berman (000's omitted) CALIFORNIA INTERMEDIATE MUNICIPAL FUND INTERMEDIATE MUNICIPAL FUND NEW YORK INTERMEDIATE MUNICIPAL FUND For the Year Ended October 31, 2013 For the Year Ended October 31, 2013 For the Year Ended October 31, 2013 Investment Income: Income (Note A): Interest and other income $ 5,585 $ 20,085 $ 4,662 Expenses: Investment management fees (Note B) 358 1,171 304 Administration fees (Note B) 430 1,405 364 Auction agent fees (Note A) 87 271 70 Audit fees 58 58 58 Basic maintenance expense (Note A) 16 16 16 Custodian and accounting fees 79 162 67 Insurance expense 5 17 4 Legal fees 38 118 34 Shareholder reports 36 47 36 Stock exchange listing fees 5 16 4 Stock transfer agent fees 21 21 21 Directors' fees and expenses 45 45 45 Miscellaneous 27 32 27 Total expenses 1,205 3,379 1,050 Expenses reduced by custodian fee expense offset arrangement (Note A) — — — Total net expenses 1,205 3,379 1,050 Net investment income (loss) $ 4,380 $ 16,706 $ 3,612 Realized and Unrealized Gain (Loss) on Investments (Note A): Net realized gain (loss) on: Sales of investment securities of unaffiliated issuers (1,314 ) (3,022 ) (1,032 ) Change in net unrealized appreciation (depreciation) in value of: Unaffiliated investment securities (6,145 ) (24,246 ) (5,235 ) Net gain (loss) on investments (7,459 ) (27,268 ) (6,267 ) Distributions to Preferred Shareholders (108 ) (335 ) (89 ) Net increase (decrease) in net assets applicable to Common Shareholders resulting from operations $ (3,187 ) $ (10,897 ) $ (2,744 ) See Notes to Financial Statements 26 Statements of Changes in Net Assets Neuberger Berman (000's omitted) CALIFORNIA INTERMEDIATE MUNICIPAL FUND INTERMEDIATE MUNICIPAL FUND Year Ended October 31, 2013 Year Ended October 31, 2012 Year Ended October 31, 2013 Year Ended October 31, 2012 Increase (Decrease) in Net Assets Applicable to Common Shareholders: From Operations (Note A): Net investment income (loss) $ 4,380 $ 4,885 $ 16,706 $ 18,344 Net realized gain (loss) on investments (1,314 ) (510 ) (3,022 ) (3,170 ) Change in net unrealized appreciation (depreciation) of investments (6,145 ) 4,472 (24,246 ) 21,661 Distributions to Preferred Shareholders From (Note A): Net investment income (108 ) (145 ) (335 ) (445 ) Net increase (decrease) in net assets applicable to common shareholders resulting from operations (3,187 ) 8,702 (10,897 ) 36,390 Distributions to Common Shareholders From (Note A): Net investment income (4,512 ) (4,500 ) (15,757 ) (15,727 ) From Capital Share Transactions (Note D): Proceeds from reinvestment of dividends and distributions 162 211 303 1,040 Net Increase (Decrease) in Net Assets Applicable to Common Shareholders (7,537 ) 4,413 (26,351 ) 21,703 Net Assets Applicable to Common Shareholders: Beginning of year 87,540 83,127 299,219 277,516 End of year $ 80,003 $ 87,540 $ 272,868 $ 299,219 Undistributed net investment income (loss) at end of year $ 2,184 $ 2,424 $ 10,726 $ 10,112 See Notes to Financial Statements 27 NEW YORK INTERMEDIATE MUNICIPAL FUND Year Ended October 31, 2013 Year Ended October 31, 2012 Increase (Decrease) in Net Assets Applicable to Common Shareholders: From Operations (Note A): Net investment income (loss) $ 3,612 $ 3,992 Net realized gain (loss) on investments (1,032 ) (392 ) Change in net unrealized appreciation (depreciation) of investments (5,235 ) 3,200 Distributions to Preferred Shareholders From (Note A): Net investment income (89 ) (121 ) Net increase (decrease) in net assets applicable to common shareholders resulting from operations (2,744 ) 6,679 Distributions to Common Shareholders From (Note A): Net investment income (3,957 ) (3,946 ) From Capital Share Transactions (Note D): Proceeds from reinvestment of dividends and distributions 122 308 Net Increase (Decrease) in Net Assets Applicable to Common Shareholders (6,579 ) 3,041 Net Assets Applicable to Common Shareholders: Beginning of year 76,172 73,131 End of year $ 69,593 $ 76,172 Undistributed net investment income (loss) at end of year $ 1,180 $ 1,470 See Notes to Financial Statements 28 Notes to Financial Statements Intermediate Municipal Closed-End Funds Note A—Summary of Significant Accounting Policies: 1General: The Funds were organized as Maryland corporations on July 29, 2002. California and New York registered as non-diversified, closed-end management investment companies and Intermediate registered as a diversified, closed-end management investment company under the Investment Company Act of 1940, as amended (the "1940 Act"). Each Fund's Board may classify or re-classify any unissued shares of capital stock into one or more classes of preferred stock without the approval of shareholders. A zero balance, if any, reflects an actual amount rounding to less than $1,000. The assets of each Fund belong only to that Fund, and the liabilities of each Fund are borne solely by that Fund and no other. The preparation of financial statements in accordance with U.S. generally accepted accounting principles ("GAAP") requires Management to make estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. 2Portfolio valuation: Investment securities are valued as indicated in the notes following the Funds' Schedule of Investments. 3Securities transactions and investment income: Securities transactions are recorded on trade date for financial reporting purposes. Interest income, including accretion of discount (adjusted for original issue discount, where applicable) and amortization of premium, where applicable, is recorded on the accrual basis. Realized gains and losses from securities transactions are recorded on the basis of identified cost and stated separately in the Statements of Operations. 4Income tax information: It is the policy of each Fund to continue to qualify for treatment as a regulated investment company by complying with the requirements of the U.S. Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and net realized capital gains to its shareholders. To the extent a Fund distributes substantially all of its net investment income and net realized capital gains to shareholders, no federal income or excise tax provision is required. The Funds have adopted the provisions of ASC 740 "Income Taxes" ("ASC 740"). ASC 740 sets forth a minimum threshold for financial statement recognition of a tax position taken, or expected to be taken, in a tax return. The Funds recognize interest and penalties, if any, related to unrecognized tax positions as an income tax expense in the Statements of Operations. The Funds are subject to examination by U.S. federal and state tax authorities for returns filed for the prior three fiscal years 2010 - 2012. As of October 31, 2013, the Funds did not have any unrecognized tax positions. Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. These differences, if any, are primarily due to differing treatments of income and gains on various investment securities held by each Fund, timing differences, capital loss carryforwards expiring and differing characterization of distributions made by each Fund. As determined on October 31, 2013, permanent differences resulting primarily from different book and tax accounting were reclassified at year end. Such differences may be attributed to one or more of the following: expiration of capital loss carryforwards and defaulted bond income adjustments. These reclassifications had no 29 effect on net income, net asset value ("NAV") or NAV per share of each Fund. For the year ended October 31, 2013, the Funds recorded the following permanent reclassifications: Paid-in Capital Undistributed Net Investment Income (Loss) Accumulated Net Realized Gains (Losses) on Investments California $ — $ — $ — Intermediate (58,816 ) — 58,816 New York (18,838 ) 144,340 (125,502 ) For tax purposes, distributions of short-term gains are taxable to shareholders as ordinary income. The tax character of distributions paid during the years ended October 31, 2013 and October 31, 2012 were as follows: Distributions Paid From: Tax-Exempt Income Ordinary Income Total 2013 2012 2013 2012 2013 2012 California $ 4,537,239 $ 4,563,960 $ 82,975 $ 80,858 $ 4,620,214 $ 4,644,818 Intermediate 15,804,737 15,870,565 287,030 300,959 16,091,767 16,171,524 New York 4,034,901 4,055,020 11,360 12,223 4,046,261 4,067,243 As of October 31, 2013, the components of distributable earnings (accumulated losses) on a U.S. federal income tax basis were as follows: Undistributed Tax-Exempt Income Undistributed Ordinary Income Undistributed Long-Term Gain Unrealized Appreciation (Depreciation) Loss Carryforwards and Deferrals Other Temporary Differences Total California $ 2,561,401 $ — $ — $ 1,387,908 $ (2,608,162 ) $ (377,312 ) $ 963,835 Intermediate 12,044,231 — — 10,801,014 (16,411,645 ) (1,317,832 ) 5,115,768 New York 1,510,869 — — (771,986 ) (2,899,221 ) (330,446 ) (2,490,784 ) The differences between book basis and tax basis distributable earnings are primarily due to: timing differences of distribution payments, timing differences of wash sales, capital loss carryforwards and, for Intermediate and New York, defaulted bond income adjustments. To the extent each Fund's net realized capital gains, if any, can be offset by capital loss carryforwards, it is the policy of each Fund not to distribute such gains. The Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Act") became effective for the Funds on November 1, 2011. The Act modernizes several of the federal income and excise tax provisions related to RICs. Among the changes made are changes to the capital loss carryforward rules allowing for RICs to carry forward capital losses indefinitely and to retain the character of capital loss carryforwards as short-term or long-term ("Post-Enactment"). Rules in effect previously limited the carryforward period to eight years and all carryforwards were considered short-term in character ("Pre-Enactment"). As determined at October 31, 2013, the following Funds had unused capital loss carryforwards available for federal income tax purposes to offset net realized capital gains, if any, as follows: Pre-Enactment Expiring in: 2014 2015 2016 2017 2018 2019 California $ — $ — $ — $ 783,685 $ — $ — Intermediate — 126,780 232,566 9,552,881 302,263 — New York — — 269,555 1,053,807 — 7,374 30 Post-Enactment (No Expiration Date) Long-Term Short-Term California $ 1,546,794 $ 277,683 Intermediate 5,583,725 613,430 New York 1,131,140 437,345 Post-Enactment capital loss carryforwards must be fully used before Pre-Enactment capital loss carryforwards; therefore, under certain circumstances, Pre-Enactment capital loss carryforwards available as of the report date may expire unused. During the year ended October 31, 2013, Intermediate and New York had capital loss carryforwards expire of $58,816 and $18,838, respectively. 5Distributions to common shareholders: Each Fund earns income, net of expenses, daily on its investments. It is the policy of each Fund to declare and pay monthly distributions to common shareholders. Distributions from net realized capital gains, if any, are normally distributed in December. Distributions to common shareholders are recorded on the ex-date. Distributions to preferred shareholders are accrued and determined as described in Note A-7. On November 15, 2013, each Fund declared a monthly distribution to common shareholders payable December 16, 2013, to shareholders of record on November 29, 2013, with an ex-date of November 26, 2013 as follows: Distribution per share California $ 0.068 Intermediate 0.070 New York 0.065 On December 16, 2013, each Fund declared a monthly distribution to common shareholders payable January 15, 2014, to shareholders of record on December 31, 2013, with an ex-date of December 27, 2013 as follows: Distribution per share California $ 0.068 Intermediate 0.070 New York 0.065 6Expense allocation: Certain expenses are applicable to multiple funds. Expenses directly attributable to a Fund are charged to that Fund. Expenses borne by the complex of related investment companies, which includes open-end and closed-end investment companies for which Management serves as investment manager, that are not directly attributable to a particular investment company (e.g., a Fund) are allocated among the Funds and the other investment companies in the complex or series thereof on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the investment companies in the complex or series thereof can otherwise be made fairly. 7Financial leverage: On October 21, 2002, the Funds re-classified unissued shares of capital stock into several series of Auction Market Preferred Shares ("AMPS"), as follows: Series A Shares Series B Shares California 1,500 1,500 Intermediate 4,000 4,000 New York 1,500 1,500 31 On December 13, 2002, the Funds issued several series of AMPS, as follows: Series A Shares Series B Shares California 1,180 1,180 Intermediate 3,588 3,588 New York 965 965 All shares of each series of AMPS have a liquidation preference of $25,000 per share plus any accumulated unpaid distributions, whether or not earned or declared by a Fund, but excluding interest thereon ("Liquidation Value"). Distributions to AMPS shareholders, which are cumulative, are accrued daily. It is the policy of each Fund to pay distributions every 7 days for each Fund's AMPS Series A and every 28 days for each Fund's AMPS Series B, unless in a special rate period. In the absence of a special rate period, distribution rates are reset every 7 days for each Fund's AMPS Series A, based on the results of an auction. For the year ended October 31, 2013, distribution rates ranged from: Distribution Rate California 0.08 % – 0.38% Intermediate 0.08 % – 0.38% New York 0.08 % – 0.38% In the absence of a special rate period, distribution rates are reset every 28 days for each Fund's AMPS Series B, based on the results of an auction. For the year ended October 31, 2013, distribution rates ranged from: Distribution Rate California 0.10 % – 0.32% Intermediate 0.08 % – 0.32% New York 0.08 % – 0.30% The Funds declared distributions to AMPS shareholders for the period November 1, 2013 to November 30, 2013 for each series of the AMPS as follows: Series A Shares Series B Shares California $ 2,892 $ 3,186 Intermediate 7,801 11,133 New York 2,377 3,114 Since February 2008, the market for auction rate preferred securities has experienced an unprecedented number of failed auctions. In the Funds' regularly scheduled auctions, more AMPS were submitted for sale than there were offers to buy. This meant that these auctions "failed to clear," and that preferred shareholders who wanted to sell their AMPS in these auctions were unable to do so. When a failed auction of AMPS occurs, the distribution rate for AMPS resets to a maximum rate, which is 110% of the base rate (the base rate is the greater of an "AA" rated composite commercial paper rate or the taxable equivalent of a short-term municipal bond rate) as a result of the failed auctions. Although the failed auctions have resulted in a current lack of liquidity for preferred shareholders, they are not an event of default for the Funds nor have they affected the credit quality of the AMPS. The Funds have paid, and continue to pay, distributions on their AMPS that are set at the maximum rate as a result of the failed auctions. If auctions continue to fail and the maximum rate increases due to changes in short term interest rates, the Funds' returns for common shareholders could be adversely affected. The Funds continue to monitor the developments in the AMPS market. The Funds may redeem shares of each series of AMPS, in whole or in part, on the second business day preceding any distribution payment date at Liquidation Value. 32 The Funds are also subject to certain restrictions relating to the AMPS. Failure to comply with these restrictions could preclude the Funds from declaring any distributions to common shareholders or repurchasing common shares and/or could trigger the mandatory redemption of AMPS at Liquidation Value. The holders of AMPS are entitled to one vote per share and will vote with holders of common shares as a single class, except that the AMPS will vote separately as a class on certain matters, as required by law or a Fund's charter. The holders of a Fund's AMPS, voting as a separate class, are entitled at all times to elect two Directors of the Fund, and to elect a majority of the Directors of the Fund if the Fund fails to pay distributions on AMPS for two consecutive years. 8Concentration of risk: The ability of the issuers of the debt securities held by the Funds to meet their obligations may be affected by economic developments, including those particular to a specific industry or region. California and New York normally invest a substantial portion of their assets in municipal bonds of issuers located in the state of California and the state of New York, respectively. The value of each of these Funds' securities are more susceptible to adverse economic, political, regulatory or other factors affecting the issuers of such municipal bonds than a fund that does not limit its investments to such issuers. 9Indemnifications: Like many other companies, the Funds' organizational documents provide that their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, both in some of their principal service contracts and in the normal course of their business, the Funds enter into contracts that provide indemnifications to other parties for certain types of losses or liabilities. Each Fund's maximum exposure under these arrangements is unknown as this could involve future claims against each Fund. 10Arrangements with certain non-affiliated service providers: Prior to January 1, 2013, each Fund had an expense offset arrangement in connection with its custodian contract. For the year ended October 31, 2013, the impact of this arrangement was a reduction of expenses of $113, $40 and $79 for California, Intermediate and New York, respectively. In connection with the settlement of each AMPS auction, each Fund pays, through the auction agent, a service fee to each participating broker-dealer based upon the aggregate liquidation preference of the AMPS held by the broker-dealer's customers. For any auction preceding a rate period of less than one year, the service fee is paid at the annual rate of 1/4 of 1% for each successful auction, and up to 3/20 of 1% if the auction fails; for any auction preceding a rate period of one year or more, the service fee is paid at a rate agreed to by each Fund and the broker-dealer. In order to satisfy rating agency requirements, each Fund is required to provide the rating agency that rates its AMPS a report on a monthly basis verifying that each Fund is maintaining eligible assets having a discounted value equal to or greater than the Preferred Shares Basic Maintenance Amount, which is a minimum level set by the rating agency as one of the conditions to maintain its rating on the AMPS. "Discounted value" refers to the fact that the rating agency requires each Fund, in performing this calculation, to discount portfolio securities below their face value, at rates determined by the rating agency. Each Fund pays a fee to State Street Bank and Trust Company ("State Street") for the preparation of this report which is reflected in the Statements of Operations under the caption "Basic maintenance expense (Note A)." Note B—Management Fees, Administration Fees, and Other Transactions with Affiliates: Each Fund retains Management as its investment manager under a Management Agreement. For such investment management services, each Fund pays Management a fee at the annual rate of 0.25% of its average daily Managed Assets. Managed Assets equal the total assets of the Fund, less liabilities other than the aggregate indebtedness entered into for purposes of leverage. For purposes of calculating Managed Assets, the Liquidation Value of any AMPS outstanding is not considered a liability. 33 Each Fund retains Management as its administrator under an Administration Agreement. Each Fund pays Management an administration fee at the annual rate of 0.30% of its average daily Managed Assets under this agreement. Additionally, Management retains State Street as its sub-administrator under a Sub-Administration Agreement. Management pays State Street a fee for all services received under the agreement. Neuberger Berman LLC ("Neuberger") is retained by Management to furnish it with investment recommendations and research information without added cost to the Funds. Several individuals who are officers and/or Directors of each Fund are also employees of Neuberger and/or Management. Management and Neuberger are indirect subsidiaries of Neuberger Berman Group LLC (("NBG") and together with its consolidated subsidiaries ("NB Group")). NBSH Acquisition, LLC ("NBSH" and together with NBG, the "NB Parties"), which is owned by portfolio managers, members of the NB Group management team and certain of NB Group's key employees, senior professionals, and certain of their permitted transferees, owns, as of September 30, 2013, approximately 76% of NBG's equity, and Lehman Brothers Holdings Inc. ("LBHI") and certain of its subsidiaries (collectively the "LBHI Parties") own the remaining 24% of such equity. Pursuant to agreements among the NB Parties and the LBHI Parties, as well as the issuance of NBSH equity to employees with respect to their previously made equity elections relating to 2013 compensation, it is expected that NBSH will own 81% of NBG's equity as of January 1, 2014. NBG has the opportunity to continue to redeem the remaining NBG equity held by the LBHI Parties through a process that is expected to end in 2016. Note C—Securities Transactions: During the year ended October 31, 2013, there were purchase and sale transactions of long-term securities as follows: (000's omitted) Purchases Sales California $ 68,045 $ 67,619 Intermediate 188,513 184,237 New York 64,098 63,242 Note D—Capital: At October 31, 2013, the common shares outstanding and the common shares of each Fund owned by Neuberger were as follows: Common Shares Outstanding Common Shares Owned by Neuberger California 5,532,664 — Intermediate 18,762,617 — New York 5,075,417 — Transactions in common shares for the years ended October 31, 2013 and October 31, 2012 were as follows: Shares Issued on Reinvestment of Dividends and Distributions Net Increase/(Decrease) in Common Shares Outstanding 2013 2012 2013 2012 California 10,278 13,389 10,278 13,389 Intermediate 18,941 67,283 18,941 67,283 New York 8,124 20,644 8,124 20,644 34 Note E—Recent Accounting Pronouncements: In December 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update 2011-11 Disclosures about Offsetting Assets and Liabilities ("ASU 2011-11"). Effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods, ASU 2011-11 is intended to enhance disclosure requirements on the offsetting of financial assets and liabilities. At this time, Management is evaluating the implications of ASU 2011-11 and its impact on the Funds' financial statements. In June 2013, FASB issued Accounting Standards Update 2013-08 Financial Services — Investment Companies (Topic 946) — Amendments to the Scope, Measurement, and Disclosure Requirements ("ASU 2013-08"). Effective for interim and annual reporting periods in fiscal years that begin after December 15, 2013, ASU 2013-08 sets forth a methodology for determining whether an entity should be characterized as an investment company and prescribes fair value accounting for an investment company's non-controlling ownership interest in another investment company. FASB has determined that a fund registered under the 1940 Act automatically meets ASU 2013-08's criteria for an investment company. Although still evaluating the potential impact of ASU 2013-08 on the Funds' financial statements, Management expects that the impact will be limited to additional financial statement disclosures. 35 Financial Highlights California Intermediate Municipal Fund The following table includes selected data for a share outstanding throughout each year and other performance information derived from the Financial Statements. Per share amounts that round to less than $.01 or $(.01) per share are presented as $.00 or $(.00), respectively. Ratios that round to less than .00% or (.00%) per share are presented as .00% or (.00%), respectively. Net asset amounts with a zero balance may reflect actual amounts rounding to less than $0.1million. A "—" indicates that the line item was not applicable in the corresponding period. Year Ended October 31, 2013 2012 2011 2010 2009 Common Share Net Asset Value, Beginning of Year $ 15.85 $ 15.09 $ 15.25 $ 14.41 $ 12.99 Income From Investment Operations Applicable to Common Shareholders: Net Investment Income (Loss)¢ .79 .89 .99 .98 .88 Net Gains or Losses on Securities (both realized and unrealized) (1.34 ) .72 (.29 ) .71 1.22 Common Share Equivalent of Distributions to Preferred Shareholders From: Net Investment Income¢ (.02 ) (.03 ) (.04 ) (.04 ) (.08 ) Total From Investment Operations Applicable to Common Shareholders (.57 ) 1.58 .66 1.65 2.02 Less Distributions to Common Shareholders From: Net Investment Income (.82 ) (.82 ) (.82 ) (.81 ) (.66 ) Accretive Effect of Tender Offer — .06 § Common Share Net Asset Value, End of Year $ 14.46 $ 15.85 $ 15.09 $ 15.25 $ 14.41 Common Share Market Value, End of Year $ 14.26 $ 16.66 $ 14.68 $ 14.56 $ 13.14 Total Return, Common Share Net Asset Value† (3.65 )% 10.65 % 4.77 % 12.07 % 17.12 % Total Return, Common Share Market Value† (9.60 )% 19.55 % 6.75 % 17.34 % 29.29 % Supplemental Data/Ratios†† Net Assets Applicable to Common Shareholders, End of Year (in millions) $ 80.0 $ 87.5 $ 83.1 $ 84.0 $ 79.3 Preferred Shares Outstanding, End of Year (in millions) $ 59.0 $ 59.0 $ 59.0 $ 59.0 $ 59.0 Preferred Shares Liquidation Value Per Share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 Ratios are Calculated Using Average Net Assets Applicable to Common Shareholders Ratio of Gross Expenses# 1.43 % 1.41 % 1.46 % 1.59 % 1.59 % Ratio of Net Expenses‡ 1.43 % 1.33 % 1.29 % 1.33 % 1.34 % Ratio of Net Investment Income (Loss) Excluding Preferred Share DistributionsØØ 5.19 % 5.67 % 6.68 % 6.60 % 6.51 % Portfolio Turnover Rate 47 % 41 % 16 % 23 % 27 % Asset Coverage Per Preferred Share, End of Year@ $ 58,900 $ 62,095 $ 60,224 $ 60,597 $ 58,620 See Notes to Financial Highlights 36 Financial Highlights Intermediate Municipal Fund The following table includes selected data for a share outstanding throughout each year and other performance information derived from the Financial Statements. Per share amounts that round to less than $0.01 or $(0.01) per share are presented as $0.00 or $(0.00), respectively. Ratios that round to less than .00% or (.00%) per share are presented as .00% or (.00%), respectively. Net asset amounts with a zero balance may reflect actual amounts rounding to less than $0.1million. A "—" indicates that the line item was not applicable in the corresponding period. Year Ended October 31, 2013 2012 2011 2010 2009 Common Share Net Asset Value, Beginning of Year $ 15.96 $ 14.86 $ 14.94 $ 14.15 $ 13.01 Income From Investment Operations Applicable to Common Shareholders: Net Investment Income (Loss)¢ .89 .98 1.00 .99 .95 Net Gains or Losses on Securities (both realized and unrealized) (1.45 ) .98 (.21 ) .67 .91 Common Share Equivalent of Distributions to Preferred Shareholders From: Net Investment Income¢ (.02 ) (.02 ) (.03 ) (.04 ) (.08 ) Total From Investment Operations Applicable to Common Shareholders (.58 ) 1.94 .76 1.62 1.78 Less Distributions to Common Shareholders From: Net Investment Income (.84 ) (.84 ) (.84 ) (.83 ) (.67 ) Accretive Effect of Tender Offer — .03 § Common Share Net Asset Value, End of Year $ 14.54 $ 15.96 $ 14.86 $ 14.94 $ 14.15 Common Share Market Value, End of Year $ 14.10 $ 16.43 $ 14.75 $ 14.80 $ 13.01 Total Return, Common Share Net Asset Value† (3.59 )% 13.30 % 5.51 % 11.89 % 14.73 % Total Return, Common Share Market Value† (9.19 )% 17.51 % 5.71 % 20.56 % 24.76 % Supplemental Data/Ratios†† Net Assets Applicable to Common Shareholders, End of Year (in millions) $ 272.9 $ 299.2 $ 277.5 $ 278.9 $ 263.6 Preferred Shares Outstanding, End of Year (in millions) $ 179.4 $ 179.4 $ 179.4 $ 179.4 $ 179.4 Preferred Shares Liquidation Value Per Share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 Ratios are Calculated Using Average Net Assets Applicable to Common Shareholders Ratio of Gross Expenses# 1.17 % 1.17 % 1.22 % 1.30 % 1.33 % Ratio of Net Expenses‡ 1.17 % 1.09 % 1.05 % 1.05 % 1.08 % Ratio of Net Investment Income (Loss) Excluding Preferred Share DistributionsØØ 5.78 % 6.30 % 6.92 % 6.75 % 6.98 % Portfolio Turnover Rate 40 % 35 % 23 % 26 % 40 % Asset Coverage Per Preferred Share, End of Year@ $ 63,026 $ 66,698 $ 63,673 $ 63,870 $ 61,743 See Notes to Financial Highlights 37 Financial Highlights New York Intermediate Municipal Fund The following table includes selected data for a share outstanding throughout each year and other performance information derived from the Financial Statements. Per share amounts that round to less than $.01 or $(.01) per share are presented as $.00 or $(.00), respectively. Ratios that round to less than .00% or (.00%) per share are presented as .00% or (.00%), respectively. Net asset amounts with a zero balance may reflect actual amounts rounding to less than $0.1million. A "—" indicates that the line item was not applicable in the corresponding period. Year Ended October 31, 2013 2012 2011 2010 2009 Common Share Net Asset Value, Beginning of Year $ 15.03 $ 14.49 $ 14.85 $ 14.07 $ 12.73 Income From Investment Operations Applicable to Common Shareholders: Net Investment Income (Loss)¢ .71 .79 .89 .92 .89 Net Gains or Losses on Securities (both realized and unrealized) (1.23 ) .55 (.44 ) .67 1.16 Common Share Equivalent of Distributions to Preferred Shareholders From: Net Investment Income¢ (.02 ) (.02 ) (.03 ) (.04 ) (.08 ) Total From Investment Operations Applicable to Common Shareholders (.54 ) 1.32 .42 1.55 1.97 Less Distributions to Common Shareholders From: Net Investment Income (.78 ) (.78 ) (.78 ) (.77 ) (.66 ) Accretive Effect of Tender Offer — .03 § Common Share Net Asset Value, End of Year $ 13.71 $ 15.03 $ 14.49 $ 14.85 $ 14.07 Common Share Market Value, End of Year $ 12.97 $ 15.74 $ 13.76 $ 14.95 $ 12.88 Total Return, Common Share Net Asset Value† (3.50 )% 9.26 % 3.25 % 11.43 % 16.74 % Total Return, Common Share Market Value† (12.82 )% 20.49 % (2.61 )% 22.54 % 28.71 % Supplemental Data/Ratios†† Net Assets Applicable to Common Shareholders, End of Year (in millions) $ 69.6 $ 76.2 $ 73.1 $ 74.9 $ 70.7 Preferred Shares Outstanding, End of Year (in millions) $ 48.3 $ 48.3 $ 48.3 $ 48.3 $ 48.3 Preferred Shares Liquidation Value Per Share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 Ratios are Calculated Using Average Net Assets Applicable to Common Shareholders Ratio of Gross Expenses# 1.43 % 1.42 % 1.46 % 1.55 % 1.62 % Ratio of Net Expenses‡ 1.43 % 1.34 % 1.29 % 1.30 % 1.37 % Ratio of Net Investment Income (Loss) Excluding Preferred Share DistributionsØØ 4.93 % 5.31 % 6.21 % 6.37 % 6.70 % Portfolio Turnover Rate 52 % 28 % 16 % 29 % 33 % Asset Coverage Per Preferred Share, End of Year@ $ 61,059 $ 64,471 $ 62,895 $ 63,835 $ 61,627 See Notes to Financial Highlights 38 Notes to Financial Highlights Intermediate Municipal Closed-End Funds †Total return based on per share NAV reflects the effects of changes in NAV on the performance of each Fund during each fiscal period. Total return based on per share market value assumes the purchase of common shares at the market price on the first day and sale of common shares at the market price on the last day of the period indicated. Dividends and distributions, if any, are assumed to be reinvested at prices obtained under each Fund's distribution reinvestment plan. Results represent past performance and do not indicate future results. Current returns may be lower or higher than the performance data quoted. Investment returns may fluctuate and shares when sold may be worth more or less than original cost. For each Fund, total return would have been lower if Management had not waived a portion of the investment management fee during certain of the periods shown. #Represents the annualized ratios of net expenses to average daily net assets if Management had not waived a portion of the investment management fee. ‡After waiver of a portion of the investment management fee by Management during certain of the periods shown. Each Fund is required to calculate an expense ratio without taking into consideration any expense reductions related to expense offset arrangements. Prior to January 1, 2013, each Fund had an expense offset arrangement in connection with its custodian contract. Had the Funds not received expense reductions related to expense offset arrangements, the annualized ratios of net expenses to average daily net assets applicable to common shareholders would have been: Year Ended October 31, 2013 2012 2011 2010 2009 California 1.43 % 1.33 % 1.29 % 1.34 % 1.34 % Intermediate 1.17 % 1.09 % 1.05 % 1.05 % 1.09 % New York 1.43 % 1.34 % 1.29 % 1.30 % 1.37 % @Calculated by subtracting the Fund's total liabilities (excluding accumulated unpaid distributions on AMPS) from the Fund's total assets and dividing by the number of AMPS outstanding. ††Expense ratios do not include the effect of distributions to holders of AMPS. Income ratios include income earned on assets attributable to AMPS outstanding. ¢Calculated based on the average number of common shares outstanding during each fiscal period. ØØThe annualized ratios of preferred share distributions to average net assets applicable to common shareholders were: Year Ended October 31, 2013 2012 2011 2010 2009 California .13 % .17 % .24 % .29 % .58 % Intermediate .12 % .15 % .22 % .27 % .57 % New York .12 % .16 % .22 % .27 % .59 % §Each of the Funds conducted tender offers to purchase approximately 10% of its outstanding common shares at 98% of the Fund's net asset value ("NAV") per share. Intermediate conducted one tender offer, with final payment of $13.46 per share on May 29, 2009. New York conducted one tender offer, with final payment of $13.33 per share on May 29, 2009. California conducted two tender offers, with final payments of $13.46 and $14.15 per share on May 29, 2009 and October 16, 2009, respectively. 39 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of: Neuberger Berman California Intermediate Municipal Fund Inc. Neuberger Berman Intermediate Municipal Fund Inc. Neuberger Berman New York Intermediate Municipal Fund Inc. We have audited the accompanying statements of assets and liabilities of Neuberger Berman California Intermediate Municipal Fund Inc., Neuberger Berman Intermediate Municipal Fund Inc., and Neuberger Berman New York Intermediate Municipal Fund Inc. (the "Funds"), including the schedules of investments, as of October 31, 2013, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds' management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds' internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds' internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2013 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Neuberger Berman California Intermediate Municipal Fund Inc., Neuberger Berman Intermediate Municipal Fund Inc. and Neuberger Berman New York Intermediate Municipal Fund Inc. at October 31, 2013, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 19, 2013 40 Distribution Reinvestment Plan for each Fund Computershare Trust Company, N.A (the "Plan Agent") will act as Plan Agent for shareholders who have not elected in writing to receive dividends and distributions in cash (each a "Participant"), will open an account for each Participant under the Distribution Reinvestment Plan ("Plan") in the same name as their then-current shares of the Fund's common stock ("Shares") are registered, and will put the Plan into effect for each Participant as of the first record date for a dividend or capital gains distribution. Whenever the Fund declares a dividend or distribution with respect to the Shares, each Participant will receive such dividends and distributions in additional Shares, including fractional Shares acquired by the Plan Agent and credited to each Participant's account. If on the payment date for a cash dividend or distribution, the net asset value is equal to or less than the market price per Share plus estimated brokerage commissions, the Plan Agent shall automatically receive such Shares, including fractions, for each Participant's account. Except in the circumstances described in the next paragraph, the number of additional Shares to be credited to each Participant's account shall be determined by dividing the dollar amount of the dividend or distribution payable on their Shares by the greater of the net asset value per Share determined as of the date of purchase or 95% of the then current market price per Share on the payment date. Should the net asset value per Share exceed the market price per Share plus estimated brokerage commissions on the payment date for a cash dividend or distribution, the Plan Agent or a broker-dealer selected by the Plan Agent shall endeavor, for a purchase period lasting until the last business day before the next date on which the Shares trade on an "ex-dividend" basis, but in no event, except as provided below, more than 30 days after the payment date, to apply the amount of such dividend or distribution on each Participant's Shares (less their pro rata share of brokerage commissions incurred with respect to the Plan Agent's open-market purchases in connection with the reinvestment of such dividend or distribution) to purchase Shares on the open market for each Participant's account. No such purchases may be made more than 30 days after the payment date for such dividend or distribution except where temporary curtailment or suspension of purchase is necessary to comply with applicable provisions of federal securities laws. If, at the close of business on any day during the purchase period the net asset value per Share equals or is less than the market price per Share plus estimated brokerage commissions, the Plan Agent will not make any further open-market purchases in connection with the reinvestment of such dividend or distribution. If the Plan Agent is unable to invest the full dividend or distribution amount through open-market purchases during the purchase period, the Plan Agent shall request that, with respect to the uninvested portion of such dividend or distribution amount, the Fund issue new Shares at the close of business on the earlier of the last day of the purchase period or the first day during the purchase period on which the net asset value per Share equals or is less than the market price per Share, plus estimated brokerage commissions, such Shares to be issued in accordance with the terms specified in the third paragraph hereof. These newly issued Shares will be valued at the then-current market price per Share at the time such Shares are to be issued. For purposes of making the reinvestment purchase comparison under the Plan, (a) the market price of the Shares on a particular date shall be the last sales price on the New York Stock Exchange (or if the Shares are not listed on the New York Stock Exchange, such other exchange on which the Shares are principally traded) on that date, or, if there is no sale on such Exchange (or if not so listed, in the over-the-counter market) on that date, then the mean between the closing bid and asked quotations for such Shares on such Exchange on such date and (b) the net asset value per Share on a particular date shall be the net asset value per Share most recently calculated by or on behalf of the Fund. All dividends, distributions and other payments (whether made in cash or Shares) shall be made net of any applicable withholding tax. Open-market purchases provided for above may be made on any securities exchange where the Fund's Shares are traded, in the over-the-counter market or in negotiated transactions and may be on such terms as to price, delivery and otherwise as the Plan Agent shall determine. Each Participant's uninvested funds held by the Plan Agent will not bear interest, and it is understood that, in any event, the Plan Agent shall have no liability in connection with any inability to purchase Shares within 30 days after the initial date of such purchase as herein provided, or with the timing of any purchases effected. The Plan Agent shall have no responsibility as to the value of the Shares acquired for each 41 Participant's account. For the purpose of cash investments, the Plan Agent may commingle each Participant's funds with those of other shareholders of the Fund for whom the Plan Agent similarly acts as agent, and the average price (including brokerage commissions) of all Shares purchased by the Plan Agent as Plan Agent shall be the price per Share allocable to each Participant in connection therewith. The Plan Agent may hold each Participant's Shares acquired pursuant to the Plan together with the Shares of other shareholders of the Fund acquired pursuant to the Plan in noncertificated form in the Plan Agent's name or that of the Plan Agent's nominee. The Plan Agent will forward to each Participant any proxy solicitation material and will vote any Shares so held for each Participant only in accordance with the instructions set forth on proxies returned by the Participant to the Fund. The Plan Agent will confirm to each Participant each acquisition made for their account as soon as practicable but not later than 60 days after the date thereof. Although each Participant may from time to time have an undivided fractional interest (computed to three decimal places) in a Share, no certificates for a fractional Share will be issued. However, dividends and distributions on fractional Shares will be credited to each Participant's account. In the event of termination of a Participant's account under the Plan, the Plan Agent will adjust for any such undivided fractional interest in cash at the market value of the Shares at the time of termination, less the pro rata expense of any sale required to make such an adjustment. Any Share dividends or split Shares distributed by the Fund on Shares held by the Plan Agent for Participants will be credited to their accounts. In the event that the Fund makes available to its shareholders rights to purchase additional Shares or other securities, the Shares held for each Participant under the Plan will be added to other Shares held by the Participant in calculating the number of rights to be issued to each Participant. The Plan Agent's service fee for handling capital gains distributions or income dividends will be paid by the Fund. Participants will be charged their pro rata share of brokerage commissions on all open-market purchases. Each Participant may terminate their account under the Plan by notifying the Plan Agent in writing. Such termination will be effective immediately if the Participant's notice is received by the Plan Agent not less than ten days prior to any dividend or distribution record date, otherwise such termination will be effective the first trading day after the payment date for such dividend or distribution with respect to any subsequent dividend or distribution. The Plan may be terminated by the Plan Agent or the Fund upon notice in writing mailed to each Participant at least 30 days prior to any record date for the payment of any dividend or distribution by the Fund. These terms and conditions may be amended or supplemented by the Plan Agent or the Fund at any time or times but, except when necessary or appropriate to comply with applicable law or the rules or policies of the Securities and Exchange Commission or any other regulatory authority, only by mailing to each Participant appropriate written notice at least 30 days prior to the effective date thereof. The amendment or supplement shall be deemed to be accepted by each Participant unless, prior to the effective date thereof, the Plan Agent receives written notice of the termination of their account under the Plan. Any such amendment may include an appointment by the Plan Agent in its place and stead of a successor Plan Agent under these terms and conditions, with full power and authority to perform all or any of the acts to be performed by the Plan Agent under these terms and conditions. Upon any such appointment of any Plan Agent for the purpose of receiving dividends and distributions, the Fund will be authorized to pay to such successor Plan Agent, for each Participant's account, all dividends and distributions payable on Shares held in their name or under the Plan for retention or application by such successor Plan Agent as provided in these terms and conditions. The Plan Agent shall at all times act in good faith and agrees to use its best efforts within reasonable limits to ensure the accuracy of all services performed under this Agreement and to comply with applicable law, but assumes no responsibility and shall not be liable for loss or damage due to errors unless such error is caused by the Plan Agent's negligence, bad faith, or willful misconduct or that of its employees. These terms and conditions are governed by the laws of the State of Maryland. 42 Reinvested dividends and distributions are taxed in the same manner as cash dividends and distributions — i.e., reinvestment in additional Shares does not relieve shareholders of, or defer the need to pay, any income tax that may be payable (or that is required to be withheld) on Fund dividends and distributions. Participants should contact their tax professionals for information on how the Plan impacts their personal tax situation. For additional information about the Plan, please contact the Plan Agent at 1-866-227-2136 or 480 Washington Boulevard, Jersey City, NJ 07317. 43 Directory Investment Manager and Administrator Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, NY 10158-0180 877.461.1899 or 212.476.8800 Sub-Adviser Neuberger Berman LLC 605 Third Avenue New York, NY 10158-3698 Custodian State Street Bank and Trust Company 2 Avenue de Lafayette Boston, MA 02111 Common Stock Transfer Agent Computershare Shareowner Services LLC 480 Washington Boulevard Jersey City, NJ 07310 Plan Agent Computershare Trust Company N.A. 250 Royall Street Canton, MA 02021 Legal Counsel K&L Gates LLP 1treet, NW Washington, DC 20006 Independent Registered Public Accounting Firm Ernst & Young LLP 200 Clarendon Street Boston, MA 02116 44 Directors and Officers The following tables set forth information concerning the directors ("Directors") and officers ("Officers") of each of the Funds. All persons named as Directors and Officers also serve in similar capacities for other funds administered or managed by Management and Neuberger. Each Fund's Statement of Additional Information includes additional information about the Directors as of the time of each Fund's most recent public offering and is available upon request, without charge, by calling (877) 461-1899. Information about the Board of Directors Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Director Other Directorships Held Outside Fund Complex by Director(3) CLASS I Independent Directors Faith Colish (1935) Director since 2002 Counsel, Carter Ledyard & Milburn LLP (law firm) since October 2002; formerly, Attorney-at-Law and President, Faith Colish, A Professional Corporation, 1980 to 2002. 54 Formerly, Director, 1997 to 2003, and Advisory Director, 2003 to 2006, ABA Retirement Funds (formerly, American Bar Retirement Association) (not-for-profit membership corporation). Michael M. Knetter (1960) Director since 2007 President and Chief Executive Officer, University of Wisconsin Foundation, since October 2010; formerly, Dean, School of Business, University of Wisconsin — Madison; formerly, Professor of International Economics and Associate Dean, Amos Tuck School of Business — Dartmouth College, 1998 to 2002. 54 Director, American Family Insurance (a mutual company, not publicly traded), since March 2009; formerly, Trustee, Northwestern Mutual Series Fund, Inc., 2007 to 2010; formerly, Director, Wausau Paper, 2005 to 2011; formerly, Director, Great Wolf Resorts, 2004 to 2009. Peter P. Trapp (1944) Director since 2002 Retired; formerly, Regional Manager for Mid-Southern Region, Ford Motor Credit Company, September 1997 to 2007; formerly, President, Ford Life Insurance Company, April 1995 to August 1997. 54 None. 45 Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Director Other Directorships Held Outside Fund Complex by Director(3) Director who is an "Interested Person" Robert Conti* (1956) Chief Executive Officer, President and Director since 2008; prior thereto, Executive Vice President in 2008 and Vice President 2006 to 2008 Managing Director, Neuberger, since 2007; Managing Director, NBFI, since 2009; formerly, Senior Vice President, Neuberger, 2003 to 2006; formerly, Vice President, Neuberger, 1999 to 2003; President and Chief Executive Officer, Management, since 2008; formerly, Senior Vice President, Management, 2000 to 2008. 54 Director, Staten Island Mental Health Society, since 1994; formerly, Chairman of the Board, Staten Island Mental Health Society, 2008 to 2011. CLASS II Independent Directors George W. Morriss (1947) Director since 2007 Adjunct Professor, Columbia University School of International and Public Affairs, since October 2012; formerly, Executive Vice President and Chief Financial Officer, People's Bank, Connecticut (a financial services company), 1991 to 2001. 54 Director and Treasurer, National Association of Corporate Directors, Connecticut Chapter, since 2013; Trustee, Steben Alternative Investment Funds, Steben Select Multi-Strategy Fund and Steben Select Multi-Strategy Master Fund, since 2013; formerly, Manager, Larch Lane Multi-Strategy Fund complex (which consisted of three funds), 2006 to 2011; formerly, Member, NASDAQ Issuers' Affairs Committee, 1995 to 2003. 46 Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Director Other Directorships Held Outside Fund Complex by Director(3) Tom D. Seip (1950) Director since 2002; Chairman of the Board since 2008; Lead Independent Director from 2006 to 2008 General Partner, Ridgefield Farm LLC (a private investment vehicle); formerly, President and CEO, Westaff, Inc. (temporary staffing), May 2001 to January 2002; formerly, Senior Executive, The Charles Schwab Corporation, 1983 to 1998, including Chief Executive Officer, Charles Schwab Investment Management, Inc.; Trustee, Schwab Family of Funds and Schwab Investments, 1997 to 1998; and Executive Vice President-Retail Brokerage, Charles Schwab & Co., Inc., 1994 to 1997. 54 Director, H&R Block, Inc. (financial services company), since May 2001; Chairman, Governance and Nominating Committee, H&R Block, Inc., since 2011; formerly, Chairman, Compensation Committee, H&R Block, Inc., 2006 to 2010; formerly, Director, Forward Management, Inc. (asset management company), 1999 to 2006. 47 Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Director Other Directorships Held Outside Fund Complex by Director(3) CLASS III Independent Directors Martha C. Goss (1949) Director since 2007 President, Woodhill Enterprises Inc./Chase Hollow Associates LLC (personal investment vehicle), since 2006; formerly, Consultant, Resources Global Professionals (temporary staffing), 2002 to 2006. 54 Director, American Water (water utility), since 2003; Director, Allianz Life of New York (insurance), since 2005; Director, Berger Group Holdings, Inc. (engineering consulting firm), since 2013; Director, Financial Women's Association of New York (not-for-profit association), since 2003; Trustee Emerita, Brown University, since 1998; Director, Museum of American Finance (not-for-profit), since 2013; formerly, Non-Executive Chair and Director, Channel Reinsurance (financial guaranty reinsurance), 2006 to 2010; formerly, Director, Ocwen Financial Corporation (mortgage servicing), 2005 to 2010; formerly, Director, Claire's Stores, Inc. (retailer), 2005 to 2007; formerly, Director, Parsons Brinckerhoff Inc. (engineering consulting firm), 2007 to 2010; formerly Director, Bank Leumi (commercial bank), 2005 to 2007; formerly Advisory Board Member, Attensity (software developer), 2005 to 2007. 48 Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Director Other Directorships Held Outside Fund Complex by Director(3) Howard A. Mileaf (1937) Director since 2002 Retired; formerly, Vice President and General Counsel, WHX Corporation (holding company), 1993 to 2001. 54 Formerly, Director, Webfinancial Corporation (holding company), 2002 to 2008; formerly, Director, WHX Corporation (holding company), 2002 to 2005; formerly, Director, State Theatre of New Jersey (not-for-profit theatre), 2000 to 2005. Candace L. Straight (1947) Director since 2002 Private investor and consultant specializing in the insurance industry; formerly, Advisory Director, Securitas Capital LLC (a global private equity investment firm dedicated to making investments in the insurance sector), 1998 to December 2003. 54 Public Member, Board of Governors and Board of Trustees, Rutgers University, since 2011; Director, Montpelier Re Holdings Ltd. (reinsurance company), since 2006; formerly, Director, National Atlantic Holdings Corporation (property and casualty insurance company), 2004 to 2008; formerly, Director, The Proformance Insurance Company (property and casualty insurance company), 2004 to 2008; formerly, Director, Providence Washington Insurance Company (property and casualty insurance company), 1998 to 2006; formerly, Director, Summit Global Partners (insurance brokerage firm), 2000 to 2005. 49 Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Number of Funds in Fund Complex Overseen by Director Other Directorships Held Outside Fund Complex by Director(3) Director who is an "Interested Person" Joseph V. Amato* (1962) Director since 2008 President and Director, Neuberger Group LLC, since 2009; President and Chief Executive Officer, Neuberger and Neuberger Berman Holdings LLC (including its predecessor, Neuberger Berman Inc.), since 2007; Chief Investment Officer (Equities) and Managing Director, Management, since 2009; Managing Director, NBFI, since 2007; Board member of NBFI since 2006; formerly, Global Head of Asset Management of Lehman Brothers Holdings Inc.'s ("LBHI") Investment Management Division, 2006 to 2009; formerly, member of LBHI's Investment Management Division's Executive Management Committee, 2006 to 2009; formerly, Managing Director, Lehman Brothers Inc. ("LBI"), 2006 to 2008; formerly, Chief Recruiting and Development Officer, LBI, 2005 to 2006; formerly, Global Head of LBI's Equity Sales and a Member of its Equities Division Executive Committee, 2003 to 2005. 54 Member of Board of Advisors, McDonough School of Business, Georgetown University, since 2001; Member of New York City Board of Advisors, Teach for America, since 2005; Trustee, Montclair Kimberley Academy (private school), since 2007; Member of Board of Regents, Georgetown University, since 2013. (1)The business address of each listed person is 605 Third Avenue, New York, New York 10158. (2)The Board of Directors shall at all times be divided as equally as possible into three classes of Directors designated Class I, Class II, and Class III. Jack L. Rivkin, formerly a Class II Director, resigned effective as of December 16, 2013. The terms of office of Class I, Class II, and Class III Directors shall expire at the annual meeting of shareholders held in 2015, 2016, and 2014, respectively, and at each third annual meeting of shareholders thereafter. (3)Except as otherwise indicated, each individual has held the positions shown for at least the last five years. *Indicates a Director who is an "interested person" within the meaning of the 1940 Act. Mr. Amato and Mr. Conti are interested persons of the Fund because each is an officer of Management, Neuberger and/or their affiliates. 50 Information about the Officers of the Fund Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Andrew B. Allard (1961) Chief Legal Officer since 2013 (only for purposes of sections 307 and 406 of the Sarbanes-Oxley Act of 2002) and Anti-Money Laundering Compliance Officer since 2002 General Counsel and Senior Vice President, Management since 2013; Senior Vice President, Neuberger, since 2006 and Employee since 1999; Deputy General Counsel, Neuberger, since 2004; formerly, Vice President, Neuberger, 2000 to 2005; formerly, Employee, Management, 1994 to 1999; Chief Legal Officer since 2013 (only for purposes of sections 307 and 406 of the Sarbanes-Oxley Act of 2002) ten registered investment companies for which Management acts as investment manager and administrator (ten since 2013); Anti-Money Laundering Compliance Officer, ten registered investment companies for which Management acts as investment manager and administrator (six since 2002, one since 2003, one since 2005, one since 2006 and one since 2013). Claudia A. Brandon (1956) Executive Vice President since 2008 and Secretary since 2002 Senior Vice President, Neuberger, since 2007 and Employee since 1999; Senior Vice President, Management, since 2008 and Assistant Secretary since 2004; formerly, Vice President, Neuberger, 2002 to 2006; formerly, Vice President-Mutual Fund Board Relations, Management, 2000 to 2008; formerly, Vice President, Management, 1986 to 1999 and Employee 1984 to 1999; Executive Vice President, ten registered investment companies for which Management acts as investment manager and administrator (nine since 2008 and one since 2013); Secretary, ten registered investment companies for which Management acts as investment manager and administrator (three since 1985, three since 2002, one since 2003, one since 2005, one since 2006 and one since 2013). Agnes Diaz (1971) Vice President since 2013 Vice President, ten registered investment companies for which Management acts as investment manager and administrator (ten since 2013). Anthony DiBernardo (1979) Assistant Treasurer since 2011 Vice President, Neuberger, since 2009; Employee, Management, since 2003; Assistant Treasurer, ten registered investment companies for which Management acts as investment manager and administrator (nine since 2011 and one since 2013). Sheila R. James (1965) Assistant Secretary since 2002 Vice President, Neuberger, since 2008 and Employee since 1999; formerly, Assistant Vice President, Neuberger, 2007; formerly, Employee, Management, 1991 to 1999; Assistant Secretary, ten registered investment companies for which Management acts as investment manager and administrator (six since 2002, one since 2003, one since 2005, one since 2006 and one since 2013). 51 Name, (Year of Birth), and Address(1) Position(s) and Length of Time Served(2) Principal Occupation(s)(3) Brian Kerrane (1969) Vice President since 2008 Senior Vice President, Neuberger, since 2008 and Employee since 1991; formerly, Vice President, Neuberger, 2002 to 2008; Vice President, ten registered investment companies for which Management acts as investment manager and administrator (nine since 2008 and one since 2013). Kevin Lyons (1955) Assistant Secretary since 2003 Assistant Vice President, Neuberger, since 2008 and Employee since 1999; formerly, Employee, Management, 1993 to 1999; Assistant Secretary, ten registered investment companies for which Management acts as investment manager and administrator (seven since 2003, one since 2005, one since 2006 and one since 2013). Owen F. McEntee, Jr. (1961) Vice President since 2008 Vice President, Neuberger, since 2006; Employee, Management, since 1992; Vice President, ten registered investment companies for which Management acts as investment manager and administrator (nine since 2008 and one since 2013). John M. McGovern (1970) Treasurer and Principal Financial and Accounting Officer since 2005 Senior Vice President, Neuberger, since 2007; formerly, Vice President, Neuberger, 2004 to 2006; Employee, Management, since 1993; Treasurer and Principal Financial and Accounting Officer, ten registered investment companies for which Management acts as investment manager and administrator (eight since 2005, one since 2006 and one since 2013); formerly, Assistant Treasurer, eight registered investment companies for which Management acts as investment manager and administrator, 2002 to 2005. Frank Rosato (1971) Assistant Treasurer since 2005 Vice President, Neuberger, since 2006; Employee, Management, since 1995; Assistant Treasurer, ten registered investment companies for which Management acts as investment manager and administrator (eight since 2005, one since 2006 and one since 2013). Neil S. Siegel (1967) Vice President since 2008 Managing Director, Management, since 2008; Managing Director, Neuberger, since 2006; Managing Director, NBFI, since 2011; formerly, Senior Vice President, Neuberger, 2004 to 2006; Vice President, ten registered investment companies for which Management acts as investment manager and administrator (nine since 2008 and one since 2013). Chamaine Williams (1971) Chief Compliance Officer since 2005 Senior Vice President, Neuberger, since 2007; Chief Compliance Officer, Management, since 2006; Chief Compliance Officer, ten registered investment companies for which Management acts as investment manager and administrator (eight since 2005, one since 2006 and one since 2013); formerly, Senior Vice President, LBI, 2007 to 2008; formerly, Vice President, LBI, 2003 to 2006; formerly, Chief Compliance Officer, Lehman Brothers Asset Management Inc., 2003 to 2007; formerly, Chief Compliance Officer, Lehman Brothers Alternative Investment Management LLC, 2003 to 2007. (1)The business address of each listed person is 605 Third Avenue, New York, New York 10158. (2)Except as otherwise indicated, each individual has held the positions shown for at least the last five years. 52 Proxy Voting Policies and Procedures A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities is available, without charge, by calling 800-877-9700 (toll-free) and on the website of the Securities and Exchange Commission at www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is also available, without charge, by calling 800-877-9700 (toll-free), on the website of the Securities and Exchange Commission at www.sec.gov, and on Management's website at www.nb.com. Quarterly Portfolio Schedule Each Fund files a complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q. The Funds' Forms N-Q are available on the Securities and Exchange Commission's website at www.sec.gov and may be reviewed and copied at the Securities and Exchange Commission's Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 800-SEC-0330. The information on Form N-Q is available upon request, without charge, by calling 800-877-9700 (toll-free). Notice to Shareholders In early 2014 you will receive information to be used in filing your 2013 tax returns, which will include a notice of the exact tax status of all distributions paid to you by each Fund during calendar year 2013. Please consult your own tax advisor for details as to how this information should be reflected on your tax returns. For the fiscal year ended October 31, 2013, the percentages representing the portion of distributions from net investment income, which are exempt from federal income tax, other than alternative minimum tax, are as follows: Neuberger Berman California Intermediate Municipal Fund Inc. 98.20 % Intermediate Municipal Fund Inc. 98.22 % New York Intermediate Municipal Fund Inc. 99.72 % 53 Report of Votes of Shareholders Annual meetings of shareholders of California, Intermediate and New York were held on August 22, 2013. Each Fund's shareholders voted to elect three Class II Directors (one of which to be elected only by holders of the respective Fund's preferred shares) to serve until the annual meeting of shareholders in 2016, or until their successors are elected and qualified. Each Fund's Class I Directors (which include Faith Colish, Michael M. Knetter, Peter P. Trapp, and Robert Conti) and Class III Directors (which include Martha C. Goss, Howard A. Mileaf, Candace L. Straight and Joseph V. Amato) continue to hold office until the annual meeting in 2015 and 2014, respectively. To elect three Class II Directors (one of which to be elected only by holders of preferred shares) to serve until the annual meeting of shareholders in 2016. CALIFORNIA Common and Preferred Shares Votes For Votes Withheld Abstentions Broker Non-Votes Tom D. Seip 5,000,522 139,798 — — Jack L. Rivkin 4,976,682 163,638 — — Preferred Shares Votes For Votes Withheld Abstentions Broker Non-Votes George W. Morriss 1,340 101 — — INTERMEDIATE Common and Preferred Shares Votes For Votes Withheld Abstentions Broker Non-Votes Tom D. Seip 17,435,663 472,111 — — Jack L. Rivkin 17,352,830 554,944 — — Preferred Shares Votes For Votes Withheld Abstentions Broker Non-Votes George W. Morriss 4,735 599 — — NEW YORK Common and Preferred Shares Votes For Votes Withheld Abstentions Broker Non-Votes Tom D. Seip 4,590,743 296,007 — — Jack L. Rivkin 4,583,953 302,797 — — Preferred Shares Votes For Votes Withheld Abstentions Broker Non-Votes George W. Morriss 1,462 294 — — 54 Board Consideration of the Management and Sub-Advisory Agreements On an annual basis, the Boards of Directors (each a "Board") of Neuberger Berman California Intermediate Municipal Fund Inc., Neuberger Berman Intermediate Municipal Fund Inc., and Neuberger Berman New York Intermediate Municipal Fund Inc. (each a "Fund"), including the Directors who are not "interested persons" of Neuberger Berman Management LLC ("Management") (including its affiliates) or a Fund ("Independent Fund Directors"), consider whether to continue the Funds' Management and Sub-Advisory Agreements ("Agreements"). At a meeting held on October 22-23, 2013, each Board, including the Independent Fund Directors, approved the continuation of the Agreements for its Fund. In evaluating the Agreements, the Boards, including the Independent Fund Directors, reviewed extensive materials provided by Management and Neuberger Berman LLC ("Neuberger") in response to questions submitted by the Boards and counsel for the Independent Fund Directors, and met with senior representatives of Management and Neuberger regarding their personnel, operations and financial conditions as they relate to the Funds. The annual contract review extends over at least two regular meetings of the Boards to ensure that Management and Neuberger have time to respond to any questions the Independent Fund Directors may have on their initial review of the materials and that the Independent Fund Directors have time to consider those responses. In connection with its deliberations, the Boards also considered the broad range of information relevant to the annual contract review that is provided to the Boards (including their various standing committees) at meetings throughout the year, including investment performance reports and related portfolio information for the Funds, as well as periodic reports on, among other matters, pricing and valuation; brokerage and execution; and compliance and other services provided by Management, Neuberger and their affiliates. To assist the Boards in their deliberations regarding the annual contract review, the Boards have established Contract Review Committees comprised of Independent Fund Directors, as well as other committees that focus throughout the year on specific areas relevant to the annual contract review, such as Fund performance or compliance matters. Throughout the process, the Independent Fund Directors were advised by counsel that is experienced in Investment Company Act of 1940 matters and that is independent of Management. The Independent Fund Directors received from independent counsel a memorandum discussing the legal standards for their consideration of the proposed continuation of the Agreements. During the course of the year and during their deliberations regarding the annual contract review, the Independent Fund Directors met with such counsel separately from representatives of Management and Neuberger. In connection with its approval of the continuation of the Agreements for its Fund, each Board evaluated the terms of the Agreements, the overall fairness of the Agreements to its Fund and whether the Agreements were in the best interests of its Fund and Fund shareholders. Each Board considered all factors it deemed relevant with respect to its Fund, including the following factors: (1) the nature, extent, and quality of the services provided by Management and Neuberger; (2) the investment performance of the Fund compared to relevant market indices and a peer group of investment companies; (3) the costs of the services provided and profit or loss realized by Management and its affiliates from their relationship with the Fund; (4) the extent to which economies of scale might be realized as the Fund grows; and (5) whether fee levels reflect any such potential economies of scale for the benefit of investors in the Fund. While each Director may have attributed different weights to the various factors, each Board's determination to approve the continuation of the Agreements was based on a comprehensive consideration of all information provided to it throughout the year and specifically in connection with the annual contract review. The Board members did not identify any particular information or factor that was all-important or controlling. Each Board focused on the overall costs and benefits of the Agreements relating to its Fund and, through its Fund, Fund shareholders. With respect to the nature, extent and quality of the services provided, each Board considered the investment philosophy and decision-making processes of Management and Neuberger, and the qualifications, experience and capabilities of and the resources available to the portfolio management personnel of Management and Neuberger who perform services for its Fund. The Boards noted that Management also provides certain administrative services, including fund accounting 55 and compliance oversight. The Boards also considered Management's and Neuberger's policies and practices regarding brokerage and allocation of portfolio transactions and reviewed the quality of the execution services that Management had provided. The Boards also considered that Management's responsibilities include daily management of investment, operational, enterprise, legal, regulatory and compliance risks as they relate to the Funds, and considered information regarding Management's process for managing risk. In addition, the Boards noted the positive compliance history of Management and Neuberger, as each firm has been free of significant reported compliance problems. The Boards also considered the general structure of the portfolio manager compensation program and whether this structure provides appropriate incentives to act in the best interests of the Funds. As in past years, the Board also considered the manner in which Management addressed various non-routine matters that arose during the year, some of them a result of developments in the broader fund industry or the regulations governing it. In addition, the Boards considered actions taken by Management and Neuberger in response to recent market conditions, including actions taken in response to changes in market volatility, and considered the overall performance of Management and Neuberger in this context. With respect to investment performance, each Board considered information regarding its Fund's short-, intermediate-, and long-term performance, as applicable, on both a market return and net asset value basis and relative to a relevant market index (or benchmark) and the average performance of a composite peer group of closed-end investment companies pursuing broadly similar strategies (as constructed by an independent organization). Each Board reviewed performance in relation to certain measures of the degree of investment risk undertaken by the portfolio managers. The Boards factored into their evaluations of the Funds' performance the limitations inherent in the methodology for constructing peer groups and determining which investment companies should be included in which peer groups. In the case of those Funds that had underperformed their relevant market indices and/or peer groups, the Boards discussed with Management each Fund's performance and steps that Management had taken or intended to take, to improve performance. The Boards considered Management's responsiveness with respect to the Funds that experienced lagging performance. In this regard, the Boards noted that performance, especially short-term performance, is only one of the factors that it deems relevant to its consideration of a Fund's Agreements and that, after considering all relevant factors, it may be appropriate to approve the continuation of the Agreements notwithstanding a Fund's recent performance. With respect to the overall fairness of the Agreements, each Board considered the fee structure under the Agreements as compared to a peer group of comparable funds and any fall-out benefits likely to accrue to Management or Neuberger or their affiliates from their relationship with the applicable Fund. The Boards also considered the profitability of Management and its affiliates from their association with the Funds. Each Board reviewed a comparison of its Fund's management fee and overall expense ratio to a peer group of broadly comparable funds. With regard to the sub-advisory fee paid to Neuberger, the Boards noted that this fee is "at cost." Each Board noted that the comparative management fee analysis includes, in its Fund's management fee, the separate administrative fee paid to Management, but it was not clear whether this was the case for all funds in the peer group. In addition, each Board considered the mean and median of the management fees and expense ratios of its Fund's peer group. Where a Fund's management fee was higher than the peer group mean and/or median, the Board considered whether specific portfolio management or administration needs contributed to the management fee. The Boards considered the size of any profit or loss that management realized. The Boards considered whether there were other funds that were advised or sub-advised by Management or its affiliates with similar investment objectives, policies and strategies as the Funds. Each Board compared the fees charged to its Fund to the fees charged to any such funds. Each Board considered the appropriateness and reasonableness of any differences between the fees charged to its Fund and any such funds, and determined that any differences in fees and fee structures were consistent with the management and other services provided. Each Board also evaluated any apparent or anticipated economies of scale in relation to the services Management provides to its Fund. The Boards considered that the Funds are closed-end bond funds that are not continuously offering shares and that, without daily inflows and outflows of capital, there are limited opportunities for significant economies of scale to be realized by Management in managing the Funds' assets. 56 In concluding that the benefits accruing to Management and its affiliates by virtue of their relationship to its Funds were reasonable in light of the costs of providing the investment advisory and other services and the benefits accruing to the Fund, each Board reviewed specific data as to Management's profit or loss on each Fund for a recent period. The Boards also carefully examined Management's cost allocation methodology. The Boards recognized that Management should be entitled to earn a reasonable level of profits for services it provides to the Funds and, based on their review, concluded that Management's reported level of profitability was reasonable. Conclusions In approving the Agreements, each Board concluded that the terms of each respective Agreement are fair and reasonable to its Fund and that approval of the Agreements is in the best interests of the respective Fund and its shareholders. In reaching this determination, with respect to each Fund, the respective Board considered that Management and Neuberger could be expected to provide a high level of service to the Fund; that the performance of each Fund was satisfactory over time, or, in the case of underperforming Funds, that it retained confidence in Management's and Neuberger's capabilities to manage the Fund; that the Fund's fee structure appeared to the Board to be reasonable given the nature, extent and quality of services provided; and that the benefits accruing to Management and its affiliates by virtue of their relationship to the Fund were reasonable in light of the costs of providing the investment advisory and other services and the benefits accruing to the Fund. Each Board's conclusions may be based in part on its consideration of materials prepared in connection with the Agreements in prior years and on each Board's ongoing regular review of fund performance and operations throughout the year, in addition to material prepared specifically for the most recent annual review of the Agreements. 57 This page has been left blank intentionally This page has been left blank intentionally Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, NY 10158–0180 Internal Sales & Services 877.461.1899 www.nb.com Statistics and projections in this report are derived from sources deemed to be reliable but cannot be regarded as a representation of future results of the Funds. This report is prepared for the general information of shareholders and is not an offer of shares of the Funds. H0649 12/13 Item 2. Code of Ethics. The Board of Directors (“Board”) of Neuberger Berman California Intermediate Municipal Fund Inc. (“Registrant”) adopted a code of ethics that applies to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions (“Code of Ethics”).For the period covered by this Form N-CSR, there were no amendments to the Code of Ethics requiring disclosure and there were no waivers from the Code of Ethics granted to the Registrant’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. A copy of the Code of Ethics is incorporated by reference to Neuberger Berman Equity Funds’ Form N-CSR, Investment Company Act file number 811-00582 (filed on May 6, 2013).The Code of Ethics is also available, without charge, by calling 1-800-877-9700 (toll-free). Item 3. Audit Committee Financial Expert. The Board has determined that the Registrant has three audit committee financial experts serving on its audit committee.The Registrant’s audit committee financial experts are Martha Goss, George Morriss and Candace Straight. Ms. Goss, Mr. Morriss and Ms. Straight are independent directors as defined by Form N-CSR. Item 4. Principal Accountant Fees and Services. Ernst & Young LLP (“E&Y”) serves as the independent registered public accounting firm to the Registrant. (a) Audit Fees The aggregate fees billed for professional services rendered by E&Y for the audit of the annual financial statements or services that are normally provided by E&Y in connection with statutory and regulatory filings or engagements were $45,225 and $46,325 for the fiscal years ended 2012 and 2013, respectively. (b) Audit-Related Fees The aggregate fees billed to the Registrant for assurance and related services by E&Y that are reasonably related to the performance of the audit of the Registrant’s financial statements and that are not reported above in Audit Fees were $6,650 and $0 for the fiscal years ended 2012 and 2013, respectively.The Audit Committee approved 0% and 0% of these services provided by E&Y for the fiscal years ended 2012 and 2013, respectively, pursuant to the waiver provisions of Rule 2-01(c)(7)(i)(C) of Regulation S-X. The fees billed to other entities in the investment company complex for assurance and related services by E&Y that are reasonably related to the performance of the audit that the Audit Committee was required to approve because the engagement related directly to the operations and financial reporting of the Registrant were $0 and $0 for the fiscal years ended 2012 and 2013, respectively.The Audit Committee approved 0% and 0% of these services provided by E&Y for the fiscal years ended 2012 and 2013, respectively, pursuant to the waiver provisions of Rule 2-01(c)(7)(i)(C) of Regulation S-X. (c) Tax Fees The aggregate fees billed to the Registrant for professional services rendered by E&Y for tax compliance, tax advice, and tax planning were $10,850 and $11,150 for the fiscal years ended 2012 and 2013, respectively.The nature of the services provided includes preparation of the Federal and State tax extensions and tax returns, review of annual excise tax calculations, and preparation of form 8613, in addition to assistance with Internal Revenue Code and tax regulation requirements for fund investments.The Audit Committee approved 0% and 0% of these services provided by E&Y for the fiscal years ended 2012 and 2013, respectively, pursuant to the waiver provisions of Rule 2-01(c)(7)(i)(C) of Regulation S-X. The fees billed to other entities in the investment company complex for professional services rendered by E&Y for tax compliance, tax advice, and tax planning that the Audit Committee was required to approve because the engagement related directly to the operations and financial reporting of the Registrant were $0 and $0 for the fiscal years ended 2012 and 2013, respectively.The Audit Committee approved 0% and 0% of these services provided by E&Y for the fiscal years ended 2012 and 2013, respectively, pursuant to the waiver provisions of Rule 2-01(c)(7)(i)(C) of Regulation S-X. (d) All Other Fees The aggregate fees billed to the Registrant for products and services provided by E&Y, other than services reported in Audit Fees, Audit-Related Fees, and Tax Fees were $0 and $0 for the fiscal years ended 2012 and 2013, respectively.The Audit Committee approved 0% and 0% of these services provided by E&Y for the fiscal years ended 2012 and 2013, respectively, pursuant to the waiver provisions of Rule 2-01(c)(7)(i)(C) of Regulation S-X. The fees billed to other entities in the investment company complex for products and services provided by E&Y, other than services reported in Audit Fees, Audit-Related Fees, and Tax Fees, that the Audit Committee was required to approve because the engagement related directly to the operations and financial reporting of the Registrant were $0 and $0 for the fiscal years ended 2012 and 2013, respectively.The Audit Committee approved 0% and 0% of these services provided by E&Y for the fiscal years ended 2012 and 2013, respectively, pursuant to the waiver provisions of Rule 2-01(c)(7)(i)(C) of Regulation S-X . (e) Audit Committee’s Pre-Approval Policies and Procedures (1) The Audit Committee’s pre-approval policies and procedures for the Registrant to engage an accountant to render audit and non-audit services delegate to each member of the Committee the power to pre-approve services between meetings of the Committee. (2) None of the services described in paragraphs (b) through (d) above were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) Hours Attributed to Other Persons Not applicable. (g) Non-Audit Fees Non-audit fees billed by E&Y for services rendered to the Registrant were $17,500 and $11,150 for the fiscal years ended 2012 and 2013, respectively. Non-audit fees billed by E&Y for services rendered to the Registrant’s investment adviser and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant were $0 and $0 for the fiscal years ended 2012 and 2013, respectively. (h) The Audit Committee of the Board considered whether the provision of non-audit services rendered to the Registrant’s investment adviser and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the Registrant that were not pre-approved by the Audit Committee because the engagement did not relate directly to the operations and financial reporting of the Registrant is compatible with maintaining E&Y’s independence. Item 5. Audit Committee of Listed Registrants. The Board has established a separately-designated standing audit committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended (“Exchange Act").Its members are Martha C. Goss (Vice Chair), George W. Morriss (Chair), Tom D. Seip and Candace L. Straight. Item 6. Schedule of Investments. The complete schedule of investments for the Registrant is disclosed in the Registrant’s Annual Report, which is included as Item 1 of this Form N-CSR. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. The Board has delegated to Neuberger Berman Management LLC (“NB Management”) the responsibility to vote proxies related to the securities held in the Registrant’s portfolio. Under this authority, NB Management is required by the Board to vote proxies related to portfolio securities in the best interests of the Registrant and its stockholders. The Board permits NB Management to contract with a third party to obtain proxy voting and related services, including research of current issues. NB Management has implemented written Proxy Voting Policies and Procedures (“Proxy Voting Policy”) that are designed to reasonably ensure that NB Management votes proxies prudently and in the best interest of its advisory clients for whom NB Management has voting authority, including the Registrant. The Proxy Voting Policy also describes how NB Management addresses any conflicts that may arise between its interests and those of its clients with respect to proxy voting. NB Management’s Proxy Committee is responsible for developing, authorizing, implementing and updating the Proxy Voting Policy, overseeing the proxy voting process and engaging and overseeing any independent third-party vendor as a voting delegate to review, monitor and/or vote proxies. In order to apply the Proxy Voting Policy noted above in a timely and consistent manner, NB Management utilizes Glass, Lewis & Co. (“Glass Lewis”) to vote proxies in accordance with NB Management’s voting guidelines. NB Management’s guidelines adopt the voting recommendations of Glass Lewis.NB Management retains final authority and fiduciary responsibility for proxy voting. NB Management believes that this process is reasonably designed to address material conflicts of interest that may arise between NB Management and a client as to how proxies are voted. In the event that an investment professional at NB Management believes that it is in the best interests of a client or clients to vote proxies in a manner inconsistent with NB Management’s proxy voting guidelines or in a manner inconsistent with Glass Lewis recommendations, the Proxy Committee will review information submitted by the investment professional to determine that there is no material conflict of interest between NB Management and the client with respect to the voting of the proxy in that manner. If the Proxy Committee determines that the voting of a proxy as recommended by the investment professional presents a material conflict of interest between NB Management and the client or clients with respect to the voting of the proxy, the Proxy Committee shall: (i)take no further action, in which case Glass Lewis shall vote such proxy in accordance with the proxy voting guidelines or as Glass Lewis recommends; (ii)disclose such conflict to the client or clients and obtain written direction from the client as to how to vote the proxy; (iii)suggest that the client or clients engage another party to determine how to vote the proxy; or (iv)engage another independent third party to determine how to vote the proxy. Item 8. Portfolio Managers of Closed-End Management Investment Companies. (a)(1)The followingPortfolio Managers have day-to-day management responsibility of the Registrant’s portfolio as of the date of the filing of this Form N-CSR. James L. Iselin is a Senior Vice President of NB Management and Neuberger Berman LLC. Mr. Iselin joined Neuberger Berman LLC in 2006. Previously, Mr. Iselin was a portfolio manager for another investment adviser working in the Municipal Fixed Income group beginning in 1993. S. Blake Miller is a Senior Vice President of Neuberger Berman Management LLC and Neuberger Berman Fixed Income LLC. Mr. Miller joined Neuberger Berman Fixed Income LLC in 2008. Prior to that time, he was the head of Municipal Fixed Income investing at another firm where he worked beginning in 1986. (a)(2) The table below describes the other accounts for which the Registrant’s Portfolio Managers have day-to-day management responsibility as of October 31, 2013. Type of Account Number of Accounts Managed Total Assets Managed ($ millions) Number of Accounts Managed for which Advisory Fee is Performance-Based Assets Managed for which Advisory Fee is Performance-Based ($ millions) James L. Iselin Registered Investment Companies* 4 $795 0 N/A Other Pooled Investment Vehicles 1 $331 0 N/A Other Accounts** 1,063 $7,704 0 N/A S. Blake Miller Registered Investment Companies* 4 $795 0 N/A Other Pooled Investment Vehicles 1 $331 0 N/A Other Accounts** 1,063 $7,704 0 N/A *Registered Investment Companies include: Mutual Funds and Closed-End Funds. **Other Accounts include: Institutional Separate Accounts, Sub-Advised Accounts and Managed Accounts (WRAP Accounts), which are counted as one account per strategy per managed account platform. Conflicts of Interest Actual or apparent conflicts of interest may arise when a Portfolio Manager has day-to-day management responsibilities with respect to more than one fund or other account. The management of multiple funds and accounts (including proprietary accounts) may give rise to actual or potential conflicts of interest if the funds and accounts have different or similar objectives, benchmarks, time horizons, and fees, as the Portfolio Manager must allocate his time and investment ideas across multiple funds and accounts.A Portfolio Manager may execute transactions for another fund or account that may adversely impact the value of securities held by the Registrant, and which may include transactions that are directly contrary to the positions taken by the Registrant.For example, aPortfolio Manager may engage in short sales of securities for another account that are the same type of securities in which the Registrant also invests.In such a case, a Portfolio Manager could be seen as harming the performance of the Registrant for the benefit of the account engaging in short sales if the short sales cause the market value of the securities to fall.Additionally, if a Portfolio Manager identifies a limited investment opportunity that may be suitable for more than one fund or other account, the Registrant may not be able to take full advantage of that opportunity.If one account were to buy or sell portfolio securities shortly before another account bought or sold the same securities, it could affect the price paid or received by the second account.Securities selected for funds or accounts other than the Registrant may outperform the securities selected for the Registrant.Finally, a conflict of interest may arise if NB Management and a Portfolio Manager have a financial incentive to favor one account over another, such as a performance-based management fee that applies to one account but not the Registrant or other accounts for which the Registrant’s Portfolio Manager is responsible. NB Management, Neuberger Berman LLC and the Registrant have adopted certain compliance procedures which are designed to address these types of conflicts. However, there is no guarantee that such procedures will detect each and every situation in which a conflict arises. (a)(3)Compensation (as of October 31, 2013) Our compensation philosophy is one that focuses on rewarding performance and incentivizing our employees.We are also focused on creating a compensation process that we believe is fair, transparent, and competitive with the market. Compensation for Portfolio Managers consists of fixed and variable compensation but is more heavily weighted on the variable portion of total compensation and reflects individual performance, overall contribution to the team, collaboration with colleagues across Neuberger Berman Group LLC (“NBG,” and together with its consolidated subsidiaries “NB Group”) and, most importantly, overall investment performance.In particular, the bonus for a Portfolio Manager is determined by using a formula and may or may not contain a discretionary component.If applicable, the discretionary component is determined on the basis of a variety of criteria, including investment performance (including the pre-taxthree-year track record in order to emphasize long-term performance and in certain instances the one-year and five-year track records), utilization of central resources (including research, sales and operations/support), business building to further the longer term sustainable success of the investment team, effective team/people management, and overall contribution to the success of NB Group.In addition, compensation of portfolio managers at other comparable firms is considered, with an eye toward remaining competitive with the market. The terms of our long-term retention incentives are as follows: Employee-Owned Equity.An integral part of the management buyout of Neuberger Berman in 2009 was implementing an equity ownership structure which embodies the importance of incentivizing and retaining key investment professionals. Most of the senior Portfolio Managers on the mutual fund teams are key shareholders in the equity ownership structure.Currently, on a yearly basis, the equity ownership allocations will be re-evaluated and re-allocated based on performance and other key metrics. Employee equity and preferred stock is subject to vesting and other terms and conditions. Contingent Compensation Plan.We have also established the Neuberger Berman Group Contingent Compensation Plan pursuant to which a certain percentage of a Portfolio Manager’s compensation is deemed contingent and vests over a three-year period.Under the plan, participating Portfolio Managers and other participating employees who are members of mutual fund investment teams will receive a cash return on their contingent compensation with a portion of such return being determined based on the team’s investment performance, as well as the performance of a portfolio of other investment funds managed by NB Group investment professionals. Restrictive Covenants.Portfolio Managers who have received equity interests have agreed to certain restrictive covenants, which impose obligations and restrictions on the use of confidential information and the solicitation of Neuberger Berman employees and clients over a specified period of time if the Portfolio Manager leaves the firm. Other Accounts. Certain Portfolio Managers may manage products other than mutual funds, such as high net worth separate accounts.For the management of these accounts, a Portfolio Manager may generally receive a percentage of pre-tax revenue determined on a monthly basis less certain deductions (e.g., a “finder’s fee” or “referral fee” paid to a third party).The percentage of revenue a Portfolio Manager receives will vary based on certain revenue thresholds. (a)(4) Ownership of Securities Set forth below is the dollar range of equity securities beneficially owned by the Registrant’s Portfolio Managers in the Registrant as of October 31, 2013. Portfolio Manager Dollar Range of Equity Securities Owned in the Registrant James L. Iselin B S. Blake Miller A A None B $1-$10,000 C $10,001 - $50,000 D $50,001 - $100,000 E $100,001-$500,000 F $500,001-$1,000,000 G Over $1,000,000 (b) Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. No reportable purchases for the period covered by this report. Item 10.Submission of Matters to a Vote of Security Holders. There were no changes to the procedures by which stockholders may recommend nominees to the Board. Item 11. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “Act”)) as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant’s second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 12. Exhibits. (a)(1) A copy of the Code of Ethics is incorporated by reference to Neuberger Berman Equity Funds’ Form N-CSR, Investment Company Act file number 811-00582 (filed on May 6, 2013). (a)(2) The certifications required by Rule 30a-2(a) of the Act and Section 302 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) are filed herewith. (a)(3) Not applicable to the Registrant. (b) The certifications required by Rule 30a-2(b) of the Act and Section 906 of the Sarbanes-Oxley Act are filed herewith. The certifications provided pursuant to Rule 30a-2(b) of the Act and Section 906 of the Sarbanes-Oxley Act are not deemed “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section. Such certifications will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the Registrant specifically incorporates them by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman California Intermediate Municipal Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: January 7, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: January 7, 2014 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date:January 7, 2014
